Affirm in part; Reverse and Render in part; Remand and Opinion Filed August 13, 2013




                                    S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas

                        __________________________________

                                 NO. 05-12-00963-CV

                    CITY OF DALLAS, TEXAS, Appellant
                                    V.
     ANTHONY ARREDONDO, CHARLES S. SWANER, JAMES M. STOVALL,
        JOSEPH M. BETZEL, LISA M. CLAYTON, KENNETH L. FOREMAN,
  ELMER J. DAVIS, JACE P. SEPULVADO, BRIAN CATON, ROBERT L. ROGERS,
 TIM Q. ROSE, GEORGE J. TOMASOVIC, JAMES M. CRAFT JR., DAVID T. CHASE,
            HOWARD R. RUSSELL, AND DANNY WATSON, Appellees

                                 NO. 05-12-00965-CV

                     CITY OF DALLAS, TEXAS, Appellant
                                   V.
      LEROY H. ABERCROMBIE, JAMES C. ADAMS, PHYLLIS G. ALLEN,
JOSE L. BALDAZO, DAVID L. BARBER, MAXIE BISHOP JR., GARY LEE BOUNDS,
      LYNN B. BRANTLEY, DAVID LEE BREWER, KENNETH E. BROOKS,
        DON G. BROWN, GREER W. BURNETT III, ROBERT E. CAMPLEN,
        KEN J. CLOWER, ANTHONY L. COLEMAN, BILLY C. COLEMAN,
     BERNARDO CROITORU, JEFFREY L. CULVER, BLAINE A. DANYLUK,
        DONALD R. DEWEES, GLENN D. DICKERSON, ROY W. FERRELL,
      SALVADOR G. GARCIA, ANDREW M. GARCIA, HIRAM G. GIDDENS,
       JAMES M. GRAMMAR, KATHLEEN K. GREGG, DENNIS A. HAGAN,
      WALTER H. HARKEY, GARRY B. HERRING, MICHAEL L. HUDGINS,
CHARLES W. HYLES, FRIEDA K. IVY, DAVID LEE JACOBS JR., MAX E. KIRK JR.,
   GREGORY V. KIRKPATRICK, JAMES R. LARABEE, DONALD M. LEHMAN,
 RICKEY D. LIPE, KENNETH W. LOE, GARY W. LOVELL, THOMAS A. MALOUF,
        SANDRA D. MARSH, STEVEN L. MCBRIDE, JOHN H. MCKINNEY,
      ROBERT P. MCMAHAN, CYNTHIA L. MICHAELS, HENRY MILTON,
        PHILIP L. MINSHEW, JERRY R. MITCHELL, JOHN D. OSTROSKI,
   ROBERT H. PALMER, BUIE A. PENNEY, HUGO R. PRIVITT, CLAY P. REED,
     BERNARD L. ROTH, PATRICIA BROOKS ROY, ROGER D. SCHUELKE,
    GEORGE R. SNOWDEN, HUBERT A. SPRINGER, DARYL R. STAUFFER,
DONALD L. SUTTON, SAMUEL SUTTON, TED M. TITTLE, RICHARD W. TOWERY,
       GLENN A. TRUEX, MICHAEL D. TUNNELL, ROY B. WALKER,
    LARRY R. WALLER, WILLIAM L. WATSON, RANDELL E. WILLMON,
           MICHAEL R. WILSON, ANDREW D. WRIGHT, Appellees

                         NO. 05-12-00966-CV

                     CITY OF DALLAS, TEXAS, Appellant
                                   V.
WILLIAM L. ABBOTT, JAMES W. ADAMS, MARTEE L. ADAMS, JESSE AGUIRRE,
         NORMAN L. AKINS, KENNETH E. ALBERT, BRIAN K. ALLEN,
 FRANK B. ALLEN III, JOHN C. ALLEN, TOMMY E. ALLEN, CHARLES THOMAS
          ALLISON, VINCENT F. ALOI JR., VERNON W. AMUNDSON,
       BRUCE G. ANDERSON, CRAIG G. ANDERSON, J.C. ANDERSON JR.,
     JAMES F. ANDERSON, TEAB F. APPLEWHITE, BRIAN A. ARMSTRONG,
    RONNIE G. ARMSTRONG, TROY LEON ARMSTRONG, JOE AROCHA JR.,
      MICHAEL C. AROCHA, DAVID W. ASHLEY, SAMUEL H. ATCHISON,
  JAMES R. AULBAUGH, ENRIQUE AVILA, WILLIAM LEWIS BABB, JAMES E.
BAILEY, JOHN W. BAILEY, CARL BAIRD, GREGORY K. BAKER, JAMES BAKER,
        ROBERT M. BAKER, FRANCIS L. BALDWIN, JERRELL L. BALEY,
       MARK BALLARD, STEVEN PERRY BARBER, DAVID R. BARBOUR,
       BLAIR B. BARDWELL, MIKE BARDWELL, MICHAEL A. BARRETT,
        RUSSELL D. BARTON, JOHN W. BASS, RUSSELL S. BATCHELOR,
 EDWIN L. BATEMAN, JAMES E. BATES, JAMES R. BATES, JOHNNY K. BATES,
      BOBBY DEAN BAUGHN, CLIFFORD BEAMON JR., JESSE LEE BEAN,
        GARLAND A. BEATY, DANNY C. BECK, ALLEN WAYNE BEELER,
          CHARLES S. BELL, DAVID W. BELL, MICHAEL O. BELL JR.,
        GARY L. BENNINGFIELD, TIM BERRY, STEPHEN E. BERRYMAN,
  KENNETH G. BEYER, GREGORY D. BIELEFELDT, LARRY D. BIGGERSTAFF,
         RONNIE DALE BINION, LARRY W. BITROS, RENE BLAKELY,
      RETT L. BLANKENSHIP, JIMMY F. BLASINGAME, JOHN L. BLUME,
BYRON G. BOINTY, ROBERT A. BOLAND, JIMMY A. BOLLMAN, BILLY C. BOND,
  BUCK BOREN, JERRY RAY BOREN, DEAN F. BOULTON, MITCHELL W. BOX,
       WILLIAM D. BOYCE, JENNIFER BRADLEY, CLAY R. BRAMBLITT,
    RICHARD K. BRAMBLITT, CHARLES D. BRATTON, JOHN E. BRAWNER,
  DAVID L. BRAZILE, RICHARD A. BREWER, LINDA BREWER, ROBERT BREY,
       LYNDON G. BRITT, JIMMY L. BROADNAX, SAMUAL C. BRODNER,
         CHARLES S. BROWN, GARY M. BROWN, GERALD D. BROWN,
         HAROLD G. BROWN, PHILLIP W. BROWN, RALPH F. BROWN,
       TOMMY E. BROWN, WILLIE JAMES BROWN, WILLIAM C. BRUCE,
    BENJAMIN S. BRYAN, STEPHEN D. BUCHANAN, KENNETH S. BUCKLEY,
   JIMMY D. BUCKMEYER, MICHAEL R. BUEHLER, CLAUDE K. BULLARD,
     TOMMY O. BURLESON, DEAN LEE BURMEISTER, EDDIE J. BURNETT,
        REX GARNER BURNETT, DENNY R. BURRIS, AUSTIN S. BURTON,
         IRVING BUTLER, EDWARD N. BYERS JR., JAMES E. BYFORD,
  MICHAEL J. CALLAWAY, DANNY E. CAMPBELL, KENNETH D. CAMPBELL,
      JESUS C. CANTU JR., ABELARDO B. CARDENAS, JAMES E. CARLIN,
         DANIEL W. CARTER, STEVE H. CARTER, ROBERT W. CASON,
                                –2–
             GARRY D. CASTRO, HENRY CASTRO, THOMAS A. CATON,
     FREDDIE B. CAVINESS, BUDDY K. CHAMBERS, JERRY W. CHAMBERS,
  SCOTLAND R. CHAMBERS, DAVID JOHN CHAPMAN, RONALD D. CHILDRE,
        TIMOTHY S. CLARK, WILLIAM E. CLARK, GREGORY H. CLARKE,
       OZIAS CLARKSON, WILLIAM A. CLAYTON, LARRY V. CLEARMAN,
          ERIC B. CLIBURN, EARL RAY CLIFTON, SAMUEL F. COCHRAN,
     BOBBY J. COCKRELL, EDWARD HILMAN COE, STEVEN D. COFFMAN,
         MICHAEL H. COLE, GARY W. COLEMAN, JACKIE RAY COLLINS,
     TERRY R. CONGDON, SAMUEL E. CONNER JR., EMMETT E. CONOLY,
      SANDINO L. CONTRERAS, ISAAC F. CONWAY, MARSHALL W. COOK,
          DENZIL L. COOPER, DONNA K. COOPER, THOMAS S. COOPER,
  STEVEN DOUGLAS CORDER, ALTON BYRAN CORLEY, EDGAR E. COTTON,
       GREGORY J. COURSON, THOMAS C. COURSON, KYLE S. COWDEN,
      DAN L. CRADDOCK, JERRY W. CRAWFORD, PHILLIP L. CRAWFORD,
 WILLIAM L. CRAWFORD, KENNETH W. CRENSHAW, LUTHER R. CROSBY JR.,
          JOHNNY R. CROSS, VERNON L. CROW, EDUARDO A. CUELLAR,
     HUBERT G. CULP JR., ALBERT CULTON, KENNETH H. CUNNINGHAM,
          LYNN ALAN CURRY, FLETCHER D. DAHMAN, AARON L. DAVIS,
          BRADY K. DAVIS, CLINTON LEE DAVIS, EDWARD D. DAVIS IV,
      JAMES L. DAVIS, JERRY M. DAVIS, LARRY G. DAVIS, PAUL E. DAVIS,
ROBERT A. DAVIS, ROYCE EDWIN DAVIS, MARK L. DAWSON, GERALD H. DEES,
       FRANK DELA GARZA, CLARENCE DEMERY, MICHAEL L. DEPAUW,
           RICHARD L. DEWEES, SCOTT DEWEES, DIXIE R. DICKERSON,
      SAMUEL DON DICKEY, CHRISTOPHER L. DIKE, BRIAN E. DORETHY,
 MICHAEL R. DORETY, TRAVIS D. DOUGLAS, DAVID DOWER, DAVID DUARTE,
      BOBBY B. DUCKWORTH, LARRY L. DUKE, ROBERT HOWARD DUNN,
      JERRY E. DYE, MICKIE A. DYE, WILLIS K. DYKES, WYLIE M. DYKES,
 GREGORY E. EGNEW, LEWIS ELAM, CHARLIE D. ELLIS, MICHAEL A. ELLIS,
        JOHN L. ELLISON, RONALD D. ENGLAND, ANDRES B. ENRIQUEZ,
         JAKE J. ESCAMILLA, DOYLE G. ETHRIDGE, CARLTON T. EVANS,
 CHARLES E. EVANS, FOSTER L. EVANS, LARRY R. EVANS, SHERMAN EVANS,
        JAMES D. EVERSON, DAVID WAYNE EVITTS, RICHARD D. EWING,
          MARK A. FERGUSON, PAUL W. FERGUSON, ROY G. FERGUSON,
         RUDOLF R. FERNANDEZ, CHARLES D. FEY, GERALD W. FIELDS,
   JIMMY L. FLANAGAN, DARYLE E. FLOOD, JOE FLORES, BILLY W. FORD,
LARRY D. FORD, THOMAS J. FORD, GREGG R. FORESTER, RONALD D. FORGE,
    EDWARD M. FOSTER, G. LEE FOSTER, LEWIS ALVIN FOSTER, L.D. FOX,
          GARY P. FOXX, JEFFERY LYN FRANCIS, ROBERT FRAZIER III,
          GARY R. FREEMAN, GEORGE W. FREEMAN, SAMUEL L. FRIAR,
MICHAEL R. FULTON, EDDIE ZACK FUQUAY, PAULA FURR, CHARLES E. GALE,
      AUGUST P. GALLI, WILLIE L. GALLOWAY, RICHARD E. GAMBRELL,
   FRANK R. GAMEZ, TOM E. GAMEZ, ROY L. GARDNER, BILL L. GARRETT,
        JOHN A. GARRISON, JAMES W. GATELEY, LOUIS W. GAUDREAU,
     EARL GERMAN JR., DAVID E. GIBSON, T.D. GIBSON JR., DAVID GILL,
         TOD A. GILLAM, DAVID K. GILLILAND, CLIFFORD C. GLADNEY,
        E.H. GLASSCOCK JR., RONALD J. GOINS, O’BRIEN GOLDSBERRY,
          LARRY W. GOLDSMITH, RUDOLPH GONZALES, CURTIS GOOD,

                                –3–
  MARK ANTHONY GOODE, ROBERT M. GOODNIGHT, DONNIE R. GRAHAM,
        JAMES B. GRAHAM, STUART W. GRANT, PRESTON L. GRAVES,
          WALLACE J. GRAVES, JOHN A. GREEN, THOMAS M. GREEN,
    KENNETH P. GREENBERG, BYRON K. GREGG, JERRY C. GREMMINGER,
     STEPHEN IKE GRIFFITH, CLAYTON PORTER GRIGGS, JOHN P. GROSS,
    GARTH GROVES, LONNIE R. GUSTERS, FRANK E. GUY, JOE C. GUZMAN,
   ALLEN H. HALL, DARRYL O. HALL, JASON HALL, BOBBY G. HAMILTON,
   MICHAEL A. HAMILTON, RONALD A. HAMILTON, LELAND G. HANCOCK,
  JOHN R. HANES, DENNIS W. HARDIN, PHIL GREGG HARDIN, DALE HARDY,
     ROBERT S. HARGROVE, CHARLES D. HARLEY, GREGORY A. HARPER,
     JEFFREY W. HARRINGTON, KENNETH L. HARRIS, RONALD E. HARRIS,
        RONNIE HARRIS, STEPHEN L. HARRIS, STUART T. HARSTROM,
      DONALD R. HARTLESS, EUGENE D. HAUPTMANN, JOEL D. HAWKINS,
     DARRYL HAYES, LARRY L. HAYGOOD, WAYNE FRANKLIN HAYGOOD,
      JOHN DALE HEDRICK, JIMMIE J. HENDRIX, RALPH K. HENDRIX JR.,
DAVID L. HENRY, JEROME HENRY, RALPH R. HENSON, RICHARD HERNANDEZ,
        ROBERT HERNANDEZ, JAMES A. HESSER, ROGER F. HESTER II,
DAVID R. HICKMAN, SAM M. HICKSON, CLAUDE L. HIGHT, KENNETH R. HILL,
STANLEY D. HILL, JOSE I. HINOJOSA, KENNETH L. HOALDRIDGE, JOHN EARL
      HOBBS, JOE A. HOGAN, RUSSELL E. HOGAN, RONALD E. HOGGATT,
        FRANK L. HOLDER, JOHN T. HOLDRIDGE, KENNETH HOLLINS,
  MICHAEL L. HOLLOWAY, STEVEN K. HOLLYWOOD, RICHARD D. HOLMES,
  DEVIN HOLT, MICHAEL RAY HOOD, JERRY L. HOOKER, SHANNON HOPPS,
       RAYMOND L. HOPSON JR., CHARLES L. HOUSE, JOHN M. HOUSER,
       DON E. HOWARD III, LESLIE L. HOWELL, JAMES HOYT HUBBELL,
        JACK D. HUGHES, STANLEY B. HUGHES, GEORGE D. HUSSONG,
     JERRY G. HUTCHINGS, SIDNEY L. HUTCHINGS, KENNETH T. HUTYRA,
           BRIAN R. HYLES, JEFFREY L. HYLES, JIMMY LOYD HYLES,
 MIKE D. HYLES, BILLY F. INGRAM, JAMES E. INGRAM II, MICHAEL R. IRVIN,
  F. GEORGE IRWIN, T.J. IWANSKI, DON B. JACKSON, RICHARD D. JACKSON,
        SERGIO H. JAIMEZ, ROBERT H. JAKUBIK, CHARLES E. JAMES,
           HENRY CURTIS JAMES, REMIE J. JAMES, MARK E. JANICK,
         PATRICK S. JANICK, ROBERT A. JANICK, DARRYL W. JEANES,
          TONY L. JENKINS, HAROLD A. JERPI JR., BILLY J. JOHNSON,
       DAVID L. JOHNSON, JIMMY R. JOHNSON, KENNETH W. JOHNSON,
   MICHAEL A. JOHNSON, RONALD R. JOHNSON, STEVE WAYNE JOHNSON,
          THOMAS M. JOHNSON, FLOYD T. JOHNSTON, JOE H. JOINES,
 RICHARD D. JOLLY, JAMES L. JONES, JAMES R. JONES, RAYMOND L. JONES,
 ROBERT C. JONES, DONALD JOURDAN, TERRY LYNN JUDD, PAUL W. JULIAN,
 JOSEPH J. KAY JR., JAMES P. KEAN, JOHN E. KECK SR., BUFORD L. KEMP JR.,
   MARTIN L. KEMP, DAVID KEMP, DONALD R. KERN, WESLEY D. KILLIAN,
        EDWARD L. KILLION, KELLY G. KIMBRELL, JOHN W. KINCAID,
 CLAYTON J. KING, JEFFREY W. KING, TIMOTHY W. KING, DAVID D. KINNEY,
           BRYAN KIRBY, ALBERT W. KIRKSEY, JERRY W. KNOERR,
        DUSTIN J. KOELLHOFFER, DAVID PAUL KRAUSE, IDUS D. LAIR,
           JAMES B. LAMAR, PAUL A. LAMAR, TRACY LEE LANDESS,
     EDGAR CARL LANEY, RICHARD E. LANGLEY, CHARLES D. LANGRAN,
     GEORGE R. LEE, RAY H. LEMASTERS, RAYMOND SCOTT LEMASTERS,
                                  –4–
     RONNIE C. LEMM, DAVID LEOS, EDWARD F. LEVELL, RODNEY LEWIS,
        DAVID A. LIDDLE, STEPHEN B. LILLARD, WILLIE L. LINDSAY JR.,
   CLARENCE D. LINDSEY, DAVID E. LINDSEY, GEORGE H. LITTLEFIELD JR.,
       JOHN A. LOHRENGEL, HARRIEL D. LONG, TROY JAMES LOONEY,
      ROBERT LOPEZ SR., FRANK JOE LOSOYA, CHARLES E. LUEDEKER,
        EDWARD F. LUIG JR., TERENCE A. LYON, STEPHEN A. MADDOX,
           DAVID RAY MANESS, BOBBY J. MANLEY, JOHN A. MARINO,
            JOHN C. MARSHALL, JACK F. MARTIN, JERRY D. MARTIN,
         KENNETH R. MARTIN, MARK A. MARTIN, PAUL G. MARTINEZ,
          DAVID EUGENE MASK, LUANNE E. MASSEY-KIMBALL-EAST,
  THOMAS F. MATIJEVICH, ROY GLENN MATKINS, RANDALL R. MATTHEWS,
   DARRYL A. MAYFIELD, THOMAS E. MCCARLEY, AUDREY W. MCCAULEY,
      LARRY O. MCCLURE, MARTIN B. MCCREARY, SUSAN C. MCCURDY,
     GREG A. MCDANIEL, MICHAEL L. MCDANIEL, WAYNE N. MCDONALD,
      MICHAEL L. MCGEHEE, CHRIS J. MCGOWAN, LOUIE B. MCKAY JR.,
GERALD WAYNE MCKELLER, JOSEPH E. MCKENNA, JOHN WADE MCKINNEY,
WADE E. MCMILLAN, PATRICK S. MCWHA, FRANK E. MEDINA, LYDIA MEDINA,
         JOHN COREY MEEKS, JOHN C. MEREDITH, RENE V. MERRILL,
       CHARLES J. MIKKELSEN, DANNY D. MILLER, EDWARD C. MILLER,
            GEARY S. MILLER, JERRY L. MILLER, JOE DANA MILLER,
          THOMAS C. MILLER, RUSSELL S. MILLS, SHBRONE D. MIMS,
   SAMUEL E. MOBLY, HOWARD WAYNE MOFFAT, JESUS R. MONTEMAYOR,
RUBEN MONTEMAYOR JR., KENNETH D. MOORE, SALVADOR V. MORALES JR.,
    VERNON D. MORELAND, JERRY DEE MORGAN, RUSSELL LEE MORGAN,
         JERRY W. MORRIS, LARRY J. MORRIS, JOE JESUS MOSQUEDA,
        LESTER C. MOUNT, DEBRA L. MULLINS, STEPHEN L. MULVANY,
          RAYMOND D. MUNDAY, JAMES MUNDY, BOBBIE MURDOCK,
    MICHAEL W. MURDOCK, RICKEY P. MURPHREE, MICHAEL L. MURRAY,
            MARY D. NABORS, GUZMAN G. NATAL, WALTER M. NEAL,
           JOSEPH A. NELSON, LINDA L. NELSON, JAMES D. NEWMAN,
 JOE E. NEWTON, CALVIN J. NICHOLS, JOHN F. NICHOLS, TRIXIE G. NICHOLS,
       JAMES T. NICHOLSON, MICHAEL L. NIELSEN, GREGORY P. NOEL,
        MONTIE A. NORVELL, J. SHANNON O’GLEE, JERRY B. O’KEEFE,
 MICHAEL E. O’KEEFE, JAMES E. ODOM, KENNETH G. ODOM, GARY C. OGLE,
    ROBERT H. OLIVER JR., STEPHEN KEITH OLSON, CHARLES W. ORGAN,
         LINDA S. OSBORN, LONNIE KIRK OSBORN, MICHAEL D. OTTO,
        PAUL E. OVERTON, RODDY LYNN PACKER, DENNIS E. PAGE JR.,
      STEPHEN NEAL PARIS, KENNETH L. PARKER, RICHARD H. PARKER,
     JON R. PARKER JR., ELMER H. PARKERSON JR., RONALD B. PARRISH,
         JOE W. PARSONS, BRIAN A. PARTINGTON, ADAM D. PATRICK,
    LARRY DUANE PATRICK, STEPHEN R. PATRICK, GEORGE T. PEACOCK,
         JAMES C. PEARSON, DANIEL L. PECENKA, ANTHONY J. PECK,
  RICHARD S. PEEK, BILLY W. PELL, GARY G. PELL, WESLEY E. PEMBERTON,
          JEFF L. PENNINGTON, SERGIO I. PEREZ, JAMES D. PERKINS,
    HORACE GERALD PERRY JR., GREG W. PERRY, PHILMORE PETERSON,
         JAMES E. PHILLIPS, MICHAEL PHILLIPS, JERALD F. PICKARD,
          LAWRENCE E. PIERSON, KENNETH R. PIGG, DAVID PINALES,
        BOBBY NEAL POPHAM, MELVIN PORTER, MICHAEL E. PRELLE,
                                 –5–
     CLAUDE W. PREWITT, MICHAEL W. PRICE, JERRY W. PRITCHETT,
       NORVELL R. QUARLES, RICKY LEE RAND, SAMMY D. RANKIN,
        LYLE T. REAGAN, WALTER C. REAVES II, BILLY K. RECORD,
 BILLY EARL REED, DONALD W. REED, HOWARD REED, RONALD D. REED,
          MARKHAM L. REID, RONALD H. REID, RONALD REMKUS,
       TIMOTHY L. RENDAHL, DOUGLAS RENER, SMITH W. RIBBLE,
    W.A. RICHARDSON, LARRY WADE RIDDLE, JACK DOUGLAS RIMBEY,
    CHARLES L. RINDERKNECHT, MICHAEL R. ROACH, GLEN ROBBINS,
      JAMES L. ROBERSON, LANCE R. ROBERTS, LARRY E. ROBERTS,
     LARRY F. ROBERTS, TERRY D. ROBERTS, BILLY P. ROBINSON JR.,
     JAMES H. ROBINSON, MICHAEL EARL ROBINSON, G. RODRIGUEZ,
         JESSE R. RODRIGUEZ, RONNIE W. ROE, BRENT K. ROGERS,
 DONALD A. ROGERS, F. MURPHY ROGERS, ROBERT HENSON ROGERS III,
     ANTHONY L. ROLATER, KENNETH W. ROWE, JOHNNY L. RUDDER,
JOHN LEE RUIZ, DAVID H. RUMBO, JERRY V. RUSHING, BRYAN R. RUSSELL,
       CAROLE RUSSELL, DONNIE G. RUSSELL, HELEN M. RUSSELL,
       JAMES D. RUSSELL, JERRY G. RUSSELL, JOSEPH D. RUSSELL,
 WOODSON R. RUSSELL JR., STEVEN J. RUTLEDGE, PHILLIP R. RUZICKA,
EDUARDO SALAIZ, RENE SALDIVAR, RICHARD SALINAS, DAVID W. SALTER,
     CLAY S. SANDERS, RANDALL E. SANDERS, TERRY DON SANDERS,
 EARL WAYNE SANGES, RICHARD SANTACRUZ, CANDA L. SAYLES-DUNN,
    CLIFFORD E. SCHAUER, LISA SCHINDLER, GEORGE RINGO SCOTT,
         ROBERT EARL SEARS, JOHN T. SETTLE, JAMES T. SEWELL,
        TIMOTHY J. SEYMORE, BILLY E. SHAW, WALTER J. SHEREY,
      DAVID T. SHIVERS, FRANK SILVAS JR., ROBERT LEE SIMMONS,
     ROBERT E. SIMONS, DAVID V. SIMPSON, RICHARD L. SINGLETON,
   RICHARD B. SISK, JERRY HERSCHEL SKELETON, SAMMY DON SLINE,
         PAUL KEVIN SLOVAK, CHARLES B. SMITH, DAN G. SMITH,
          DONALD R. SMITH, JOHN V. SMITH JR., LARRY C. SMITH,
      LUTHER J. SMITH JR., MITCHELL K. SMITH, RICKEY D. SMITH,
         ROBERT SMITH, SHARON E. SMITH, JAMES A. SOUTHARD,
  ALAN D. SOUTHARD, MICHAEL A. SOUTHERLAND, NORMAN R. SPEARS,
          TONY LYNN SPECK, LARRY E. SPIKES, LAURA J. SPRAY,
  JAMES M. SQUIRES JR., DAVID M. STAMBAUGH, LINDA K. STAMBAUGH,
    CURTIS LEE STARLIN, ROBERT W. STEELY, RONALD A. STEPHENS,
 PAUL R. STEPHENSON, JAMES R. STEVENSON, JAMES TRUETT STEWART,
    MICHAEL H. STEWART, ROBERT L. STIDGER, HUBERT C. STINSON,
         JAMES D. STOKES, DONALD D. STONE, MARY LOU STONE,
          JERRY R. STOUT, GREG A. STOY, KENNETH R. STRADER,
       JASPER S. STRICKLAND, T.D. STRICKLAND, GREG B. STURCH,
             ARTHUR R. SULLIVAN JR., WESLEY B. SULLIVAN,
            JOEL ETHRIDGE SUMMERLIN, HAROLD L. SUMNER,
   JEFFREY KENT SWANER, RAYMOND E. SWEENEY, THOMAS S. SWING,
          DAVID SYPERT, WILLIAM M. TABOR, SHELBY TACKETT,
              BOBBY JACK TALBOT, THOMAS R. TANKSLEY,
    DOMENIC N. TARABORELLI, BILLY W. TAYLOR, LEO J. TAYLOR JR.,
      ROBERT F. TAYLOR, THOMAS E. TAYLOR, THOMAS M. TAYLOR,
       WILLIAM T. TAYLOR, BYRON E. TEMPLE, DANIEL W. TENNEY,
                               –6–
    WILLIAM T. TERRY, GERALD D. TESTERMAN, DOUGLAS R. TEUBNER,
      KENNETH A. THOMAS, MARION R. THOMAS, RICKIE L. THOMAS,
   DAVID L. THOMPSON, JAMES O. THOMPSON, JERRY B. THOMPSON JR.,
      DAVID H. THORNTON, BRYANT EARL TILLERY, TOMMY F. TINE,
    ROGER S. TOMLINSON, ROBERT W. TRAMEL, KENNETH N. TUCKER,
       RONALD S. TUCKER, KEVIN GEORGE TUMA, LONNIE B. TUTT,
         MARK E. TYLER, ULYSSES UNDERWOOD, JUAN J. URRETA,
       JESSE A. VALENTINE, RAYMOND VELA, ROBERT M. VERVER,
         JACKY DON VEST, ARMANDO M. VIDAL, RODNEY L. VIKE,
     DAVID H. VOLLRATH, GREGORY L. WADDLETON, GLEN R. WADE,
    JOSEPH W. WAGNER, PATRICK A. WAGONER, TAMMY E. WAGONER,
     ANTHONY W. WALKER, BILLY RAY WALKER, COREY N. WALKER,
       DEAN G. WALLACE, JESSE W. WALLACE, GARY S. WALTHALL,
    CARLTON D. WARD, ANTHONY M. WARRICK, WILLIAM T. WARRICK,
   CALVIN WASHINGTON, STEPHEN B. WASHINGTON, JIMMY G. WATERS,
    RONALD D. WATKINS, MICHAEL J. WATSON, HOWARD M. WEEMPE,
        JOHN G. WEGLEY, TIMOTHY L. WHITE, WILLIAM S. WHITE,
    DARRYL W. WHITMAN, MICHAEL L. WIER, TOLVIA D. WILCOXSON,
            GEORGE S. WILCOXSON, GREGORY C. WILLEFORD,
 CHRISTOPHER C. WILLIAMS, GEORGE W. WILLIAMS, LARRY D. WILLIAMS,
    MITCHELL L. WILLIAMS, ROY W. WILLIAMS, SAMUEL T. WILLIAMS,
 DALE E. WILSON, STANLEY A. WILSON, TODD L. WILSON, TODD M. WILSON,
         DANNY J. WINDLE, ROBERT B. WINTERS, BRENT A. WISE,
       STEVEN BRENT WISE, JOHN B. WOOD, WALTER E. WOOD JR.,
   KENNETH W. WOODARD, GARY KEITH WOODS, R. TERRY WOOTEN JR.,
   GREGORY B. WRIGHT, RANDALL L. YANOWSKI, BOBBY L. YARBERRY,
      DOUGLAS R. YORK, RICHARD GENE YORK, NATHAN W. YOUNG,
       ROBERT H. YOUNG, RODNEY B. YOUNG, WILLIAM E. YOUNG,
   WILLIAM R. YOUNG, MICHAEL A. YUDIZKY, JEROME C. ZABOJNIK JR.,
                        JOHN A. ZABY, Appellees

                          NO. 05-12-00967-CV

                    CITY OF DALLAS, TEXAS, Appellant
                                   V.
RONNIE J. ACKER, ALVINO G. ADAME, VANESSA M. ADAME, BRUCE E. ADAMS,
 LARRY M. ADAMSON, BILLY V. AILEY, HORACE D. AKINS, TOMMY Q. AKINS,
    PATRICK W. ALEXANDER, RANDY J. ALEXANDER, JOHN R. ALLEN,
       PATRICIA J. ALLEN, TIMOTHY E. ALLEN, JAMES W. ALMY III,
     GUADALUPE ALVARADO, TOMMY J. AMES, EDWARD L. ANAYA,
    AARON ANDERSON, BARRY L. ANDERSON, FRANKIE J. ANDERSON,
          JAMES W. ANDREWS, RANDY L. ANDREWS, JOE M. ARCE,
         CATHERINE J. ARNOTT-THORNTON,CHRIS R. AULBAUGH,
 CHARLES L. AVERY, RUSSELL L. BAER, KEVIN G. BAILEY, DAVID D. BAKER,
          MARY E. BAKER, EDDIE J. BARBER, JAMES L. BARCLAY,
     NANCY W. BARDIN, RONALD E. BARDIN, JAMES K. BARKSDALE,
           DALE A. BARNARD, CARL A. BARNES, RUTH A. BARNES,
      MICHAEL D. BARNETT, LOWELL W. BASS, LESLIE A. BASSHAM,
                                 –7–
         SYDNEY J. BAUGH, JEFFREY R. BAUMANN, LAURA L. BEATTIE,
      MICHAEL J. BEATTIE, RAYMOND J. BEAUDREAULT, GARY S. BECK,
            JAMES M. BEENE JR., DAVID W. BELK, NORMAN BELL III,
        ROOSEVELT BENJAMIN, ELVIS E. BENSON, ROBERT P. BERNAL,
            RICHARD C. BERRY, BRETT H. BINFORD, MITCH K. BIRD,
      WILLIAM E. BIRDWELL, DWAYNE G. BISHOP, KURT M. BJORNSON,
    ANTHONY O. BLACK, ANN GUINN BLACKBOURN, KENNETH A. BLANK,
    ROSEANA L. BLOUNT, TIMOTHY P. BORDELON, JASON A. BORDELON,
   MARTIN P. BOSSE, BRENDIA BOWENS-JACKSON, MICHAEL R. BOWLES,
    DUANE H. BOY, JOHN J. BOYLE, MARY J. BRADY, WILLIE BRAGGS JR.,
 LEON BRANNON, JUDE J. BRAUN, RODNEY L. BRAY, SAMUEL G. BREITLING,
       WILLIAM R. BRICKER, RONALD D. BRIDGES, RONNIE BRIGANCE,
        JAMES M. BRIGDON, JESUS S. BRISENO, GLORIA F. BROADNAX,
        RUSSELL S. BROOKSHIRE, ARNOLD BROWN, BUTCH S. BROWN,
            DAVID O. BROWN, PHILIP L. BROWN, RONNIE R. BROWN,
     DENNIS L. BRUMMETT, DAVID P. BRUMMETT, CHARLES M. BRUTON,
         HANS W. BRYSON, GEORGE W. BUCHANAN, TOMMY R. BUGGS,
       JEFFREY L. BURGE, DUWARD W. BURGESS, EDNA JOAN BURGESS,
       PATRICK T. BURKE, ARTHUR D. BUSBY JR., RICHARD G. BUTLER,
            WILLIAM J. BUTLER, CEDONIA M. BUTTS, JAMES D. BYAS,
        JAMES S. BYERLY JR., SANTOS CADENA JR., TERRY K. CAHILL,
     RONALD D. CALDWELL, RICHARD W. CAMARATA, JEFF E. CAMMON,
         DAVID A. CAMPBELL, DANIEL L. CANNON, ROBERT I. CANON,
           JAMES T. CAREY, ALBERT M. CARGILE, ROGER D. CARNEY,
        SANDRA D. CARO, EDGAR E. CAROL JR., CAROL D. CARPENTER,
       RONALD B. CARPENTER, JOHN W. CARR JR., ELOY A. CARRILLO,
  FILIBERTO X. CARRILLO, ARTHUR J. CARROLL JR., JAMES R. CARROLL,
        DONALD W. CASEY, XAVIER CASTILLO, JAMES A. CASTLEMAN,
    GILBERT N. CERDA, MARGARET O. CHANDLER, DOUGLAS C. CHANEY,
   JOSEPH M. CHATHAM, JOSEPH A. CHEATHAM, PATRICK D. CHESHIER,
          JOHN E. CHILDS JR., ARTIE C. CHRISTIAN, THOMAS A. CICIO,
    DOROTHY L. CLAGGETT, STEVEN B. CLAGGETT, RICHARD E. CLARK,
       MICHAEL R. CLAY, WALTER M. CLIFTON JR., MICHAEL L. CLINE,
         JACK B. COBB, ROBERT D. COCKERILL, MICHAEL W. COKER,
           GARY A. COLECCHI, JAMES F. COLLERAN, DON W. COLLEY,
GARY L. COLLINS, JAMES D. CONNER, RUDY CONTRERAS, JOE D. COPELAND,
          MARY M. COPELAND, GAREN L. CORNETT, PAMELA S. CORR,
            PAULA S. CORTEZ, DOYLE L. COSLIN, JOHN J. COUGHLIN,
             WILLIAM D. COWLEY, GARY G. COX, MELVIN D. COZBY,
      ANTHONY J. CRAWFORD, TERENCE E. CREAR, ROBERT J. CRIDER,
  WILLIAM H. CROOM, RICHARD V. CROSBY JR., JACQUELINE A. CROSBY,
   DARRYL L. CROW, GARY L. CROXDALE, DON W. CRUM, LINDA E. CRUM,
  LONNIE C. CUNIGAN, STEVEN A. DAVID, BEN E. DAVIS, CARVER P. DAVIS,
  DANIEL H. DAVIS, HELENA A. DAVIS, LARRY C. DAVIS, MICHAEL S. DAVIS,
             JOHN A. DAVISON, WILLIAM C. DEAN, BRAD F. DEASON,
         JOE A. DECORTE, JOHN J. DEGAN III, CATHERINE J. DELAPAZ,
     MARK A. DELAPAZ, STEVEN J. DELOACH, JACQUELYNNE D. DENNIS,
      JOSEPH R. DENOMY, RONNIE J. DERS, RAYMOND P. DETHLOFF JR.,
                                 –8–
      JAMES C. DEWEES, JOHN H. DICKERSON, TERRELL G. DICKERSON,
         ALFRED F. DIORIO JR., DARNISHA M. DIXON, KEVIN D. DODDS,
            RICHARD L. DODGE, RENE R. DOMINGUEZ, A.D. DONALD,
      KENNETH R. DORTCH, RITA MCKAY DOTSON, EDDIE H. DOUGLAS,
  KENNETH D. DOUGLAS, RAUL DUARTE, J.D. DUKES, RONALD E. DUMMER,
          WILLIAM J. DUNCAN, BRENITA S. DUNN, RICHARD N. DUNN,
           VERNA L. DURDEN, DEE F. DURHAM, CLARENCE A. DURST,
        DUANE R. EASTERLING, KYGE C. EDMONDS, SHELIA EDMONDS,
          KAREN M. ELLIS, RONALD K. ELLISON, JAMES D. ELLISTON,
            PATTI L. ELLYETT, PAUL V. ELLZEY, TAMMY S. ELLZEY,
    RICHARD S. ELWONGER, RICHARD L. EMBERLIN II, JOSEPH EMMETT,
        MICHAEL E. EPPLE, ROBERT L. ERMATINGER, LINDA T. ERWIN,
     RONALD W. EVERETT, WILLIAM S. EVERETT, JOHN R.D. FAIRBAIRN,
        GEORGE FARMAKIS, SHARON L. FARMER, LENARD L. FARROW,
       NANCY L. FELIX, FORREST L. FENWICK, KENNETH R. FERGUSON,
   RANDY K. FERGUSON, MICHAEL E. FINLEY, ELTON D. FITE, ENO U. FITE,
  DONALD H. FITZGERALD, JOLENE FITZGERALD, VICTORIA A. FLETCHER,
        PAUL B. FLETCHER JR., CHARLES M. FLYNN, JOSE L. FONSECA,
DOUGLAS B. FOOR, BARBARA A. FORD, CURTIS W. FORTNER, ALAN T. FOSTER,
 KELLY B. FOSTER, TOMMY A. FOSTER, ALMA M. FOWLER, TIMOTHY R. FOX,
        JOE C. FRANKLIN, REGINALD G. FRANKLIN, JOSEPH A. FREEZE,
  BRENT L. FRENCH, EVERETT A. FRYE, JERRY L. FULLER, KIRK S. FULMER,
         MARSHAL N. FURR, RICKY J. GADDIS, JEFFREY P. GAERTNER,
        ROBERT S. GAGE, JAMES E. GALLAGHER, GREGG R. GALLOZZI,
          RAUL GARCIA JR., ALEX M. GARCIA, TIMOTHY P. GARGANI,
         DAVID N. GARMANY, BARBARA J. GARNER, TOMMY W. GATES,
  THOMAS G. GEER, ROY R. GEORGE, SCOTT E. GERDES, MARK A. GIBBONS,
       ANTHONY D. GIPSON, THOMAS L. GLOVER SR., GARY L. GODSEY,
        DAVID L. GOELDEN, SHERRY L. GOELDEN, MICHAEL E. GOMEZ,
          FRANK A. GORKA JR., JACK E. GOUGE, CHARLES T. GRADY,
          DAVID J. GRAHAM, KAREN M. GRAHAM, ROBERT J. GRANT,
          RONALD D. GRANT, TODD M. GRAVES, CAROL T. GREGSTON,
        SAMUEL D. GRIFFIN, JAMES N. GRISSOM, CARLOS GUERRA JR.,
 MANUEL GUEVARA, IVAN GUNTER, RONALD A. GUY, ENRIQUE GUZMAN JR.,
     JOSE A. GUZMAN, DALE E. HACKBARTH, MICHAEL A. HACKBARTH,
  RODNEY A. HAIGH, STEPHEN M. HAINES, GENE M. HALE, CLAUDE S. HALL,
       DWAINE E. HALL, KIM E. HAMMOND, TROY PATRICK HAMMOND,
       JOHN D. HANCOCK, SCOTT A. HANTEN, CATHY CRITZ HARDING,
          CLAUDE P. HARDING, BOBBY W. HARGIS, ANGELA R. HARN,
           JOHNNIE L. HARRIS, MARYLIN J. HARRIS, JACK G. HARRIS,
 LYNETTE N. HARRISON, MARION J. HARRISON, TIMOTHY D. HARSHBARGER,
VICTOR T. HART, GARY D. HASTY, CHRISTOPHER S. HAUFFE, ALBERT L. HAY,
     JEFFREY A. HAYWOOD, KEVIN J. HEATH, RICHARD E. HENDERSON,
       BEVERLY G. HENDLEY, GARY N. HENDLEY, RICKY J. HENRICHS,
      EDWARD J. HERBST III, DAVID S. HERNANDEZ, PAUL HERNANDEZ,
   PAT HERRING, RONALD L. HERRINGTON, ROGER D. HETRICK, LARRY D.
        HIGBY, THOMAS F. HIGGINS, JESSE T. HILL II, RONALD R. HILL,
           JACK E. HINTON, ROBERT A. HINTON, BARBARA L. HOBBS,
                                –9–
       KELLI L. HOFFMAN, STEVEN M. HOFFMAN, JERRY L. HOFFPAUIR,
    ROOSEVELT HOLIDAY, GEORGE R. HOLLAND, TIMOTHY J. HOLLAND,
     WILLIAM A. HOLLINGSWORTH, ROBERT S. HOLT, BILLY J. HOOKER,
         MICHAEL G. HOSKINS, TIM R. HOUSTON, CAROLYN J. HOVEY,
    TOWNSEND B. HOWARD, GROVER S. HOWELL, CHARLES W. HUDSON,
          KEVIN G. HUEY, MARK E. HUFFMAN, WILLIAM G. HUFFMAN,
 JEFFREY K. HULL, STEVEN C. HULL, TIM R. HUMPHREY, HENRY A. JACHNA,
         DAVID JACKSON, LORRIE A. JACKSON, RANDALL H. JACKSON,
      ROY L. JACKSON, JON P. JACOB, MADISON JACOB, JOHN H. JAMES,
   MILTON R. JARVIS JR., PAUL M. JARVIS, DAVID A. JENKINS, PAUL E. JEZ,
    CLARENCE B. JOHNSON, DANIEL L. JOHNSON, HOWARD E. JOHNSON,
       KEITH A. JOHNSON, KENNETH R. JOHNSON, DOUGLAS D. JONES,
   GARY R. JONES, MARTIN E. JONES, PHILIP E. JONES, RODNEY E. JONES,
          STEPHEN D. JONES, BRADLEY M. JORDAN, KAREN S. JORDAN,
   REGINA JOSEPH, JAMES J. KALASH, GAYLE L. KANSIER, FRED KATANI,
            MICHAEL L. KEATING, JOYCE E. KEETER, GENE A. KEITH,
 RAYMOND E. KELLEY, EDWIN E. KENNEDY, LATONYA DICHELLE KENNEDY-
       CAHEE, LINDA D. KIMBERLIN, ARCHIE L. KING, C. WESLEY KING,
    GEORGE M. KING, JERRY W. KING, PAUL R. KING, TERRANCE A. KING,
       WILLIAM R. KIRK III, GARY L. KIRKPATRICK, ANDREW J. KLEIN,
DEBRA A. KNAPP, DON W. KNIGHT, STEVE P. L’HUILLIER, PAUL M. LACHNITT,
   BILLY E. LACKEY, DAVID J. LANDRY, SCOTT J. LANE, STEVE M. LANEY,
     BRUCE E. LANKFORD, DAVID W. LARSEN, RAYMOND A. LAWRENCE,
  THOMAS W. LAWRENCE JR., KENNETH P. LECESNE, STEVE W. LEDBETTER,
         SAMUEL T. LEPERE, LARRY A. LEWIS, RAYMOND D. LEWIS III,
     JACK A. LILLEY JR., DAVID W. LINTHICUM, LARRY W. LITTLEFIELD,
  LARRY W. LOGGINS, LARRY L. LOOPER, JOSE LOSOYA JR., CARL E. LOWE,
GREGORY L. LOWE, DANIEL J. LUSTY, JOSEPH L. MADDOX, RANDAL D. MAGG,
            SANDRA J. MAGG, SUSAN M. MAGUIRE, JOHN T. MAGUIRE,
  SAMUEL J. MANDELL JR., KEVIN H. MANSELL, DUDLEY T. MARCHETTI JR.,
          DONALD W. MARKS, PAMELA A. MARKS, WILLIAM J. MARKS,
     BILLY G. MARONEY, PURVIS G. MARONEY, CARLTON R. MARSHALL,
    MICHAEL J. MARSHALL, RUSSELL C. MARSTON, MICHAEL R. MARTIN,
           ROGER E. MARTIN, TERRY L. MARTIN, WARREN R. MARTIN,
         JACK E. MARTINDALE, DONNIE M. MASHBURN, ARLIN MASON,
        CECIL S. MASSEY, EDWARD J. MATIS, MATTHEW B. MAYFIELD,
 NORMAN RICHARD MAZZOLA, JOHN D. MCCAGHREN, JAMES E. MCCLUER,
       JILL M. MCCOLLUM, CLINTON D. MCCOY, WARD K. MCDONALD,
  CHARLES S. MCDONNOLD, EDWARD C. MCFADDEN, MICKEY F. MCFERRIN,
        JUDITH A. MCGEE, MARGARET J. MCGEE, MICHAEL B. MCGEE,
 SCOTT R. MCINTIRE, IRA J. MCKEE, THOMAS B. MCKEE III, JON R. MCKEON,
           JOHN H. MCLAIN, DIANE J. MCLEOD, ROBERT M. MCLEOD,
      STANLEY L. MCNEAR, DAVID F. MCWILLIAMS, WILLIAM S. MEARS,
  ANTONIO H. MEDRANO, MICHAEL R. MELDRUM, CLARK D. MENDENHALL,
           MICHAEL A. MENDEZ, BILLIE L. MILLER, CRAIG R. MILLER,
      MICHAEL F. MILLER, JAMES R. MILTIMORE, CECIL E. MITCHELL,
        ROBERT C. MITCHELL, WILL J. MIXON, FERNANDO MONCIBAIS,
       RONNAN J. MONTEMAYOR, ALBERT C. MOORE, FRED N. MOORE,
                                 –10–
JACOB P. MOORE III, JAMES A. MOORE, RICHARD F. MOORE, ERIC MORALES,
          DANIEL MORENO, RAUL A. MORENO, RICHARD C. MORRELL,
   JAMES D. MORRIS, JOHN K. MORRIS, BILLIE E. MOSER, ELVIS L. MOSES,
            JAMES D. MOSES, LARRY MOSES SR., THOMAS R. MOUNT,
 JAMES A. MULLINS, JULIUS B. MUNDT, ROBERT MUNOZ, JULIE R. MUNSTER,
           JAMES C. MURPHY, PHILLIP MURRAY, FRANK C. MUSCATO,
  KAREN B. MUSCATO, LESLIE A. MYERS, DAVE F. NAILS, JAMES M. NANNEY,
JOHN T. NASH III, THOMAS E. NAULTY, KEVIN W. NAVARRO, MARVIN J. NED,
ANTHONY W. NEELY, DENNY D. NEVE, DAVID L. NEVITT, ROBERT F. NEWTON,
  JOHN B. NICHOLS, KEVIN R. NICKELL, IRENE NOAH, DAVID H. NOFZINGER,
   MICHAEL W. NONNEMACHER, WILFORD R. NUNN, DONALD R. O’DONNEL,
           STEPHEN T. O’DONNELL, GARY L. O’PRY, KEITH A. OLSON,
    STEPHEN T. OLSON, WALTER E. ORZECHOWSKI, LONNIE W. OSBORN,
      STEVE B. OULLIBER, DEAN M. OVERALL, FREDDY R. OVERSTREET,
THON R. OVERSTREET, RICHARD L. PACE, JIMMY W. PAGE, LESTER T. PAGE,
       WILLIAM A. PARIS JR., BOBBY R. PARROTT, DONALD M. PARTON,
       LINDA J. PATTERSON, KEITH C. PATTON, PATRICIA A. PAULHILL,
          DAVID L. PEEPLES, KENNETH M. PENROD, ANDREA K. PEREZ,
  ARMANDO PEREZ, JACK C. PERRITT, RONNIE M. PETTIT, TED J. PFURSICH,
       DONALD M. PINNEY JR., STEPHEN A. PITZ, CHARLES E. PLUMLEE,
        FRANK W. POBLENZ, HERBERT W. PODINA, MICHAEL D. POOLE,
 MORRIS POPE III, MICHAEL J. POTTER, DAVID P. POTTS, KEVIN A. POWELL,
      WILLIAM K. POWELL, JOHN S. PRACHYL, PATSY R. PRESTENBERG,
    WILLIAM J. PRESTENBERG, TIMOTHY A. PROKOF, GEORGE L. PRYOR,
         BARRY W. RAGSDALE, GARRY L. RAGSDALE, RAUL RAMIREZ,
SHEREE RAMIREZ, DONALD R. RANDLE, MARK J. RANGEL, ERIC J. RATHJEN,
            WILLIAM R. READDY, BOBBY J. REEVES, JOHN A. REEVES,
         RICHARD L. REEVES, STEVEN D. REIDELER, DAVID G. RENFRO,
     THOMAS C. RENGSTROFF, ERNEST A. REYES, CRAIG A. REYNERSON,
          JERRY M. RHODES, THOMAS J. RICH, DALE H. RICHARDSON,
        STANTON G. RICHARDSON, ERIC E. RICKLIC, CEYLA E. RIDLEY,
     JOHN T. RIGNEY, RAUL RIOS, NANCY S. RIPPY, FRANCISCO RIVERA,
  JOSE A. RIVERA, DONALD L. ROBB, RACHEL K. ROBB, TIMMY W. ROBBINS,
        MICHAEL A. ROBERTS, SHERRY L. ROBERTS, ANN T. ROBINSON,
       DEVODA ROBINSON JR., MARK E. RODGERS, PAUL W. RONYAK II,
      KEITH R. ROSA, KEVIN L. ROSS, RONNY W. ROSS, JUNIUS RUCKER,
       VANESSA A. RUDLOFF, FRANK J. RUSPOLI, ALFREDO G. SALDANA,
         ROSS A. SALVERINO, JERRY SANCHEZ, HERBERT K. SANDERS,
            WILLIAM P. SANDERS, GWENDOLYN WYNELL SARGENT,
        ISRAEL SARMIENTO, JUAN H. SARMIENTO, ALICIA SARMIENTO,
       SAUL SARMIENTO, ESTELA SARMIENTO, MIGUEL A. SARMIENTO,
         ROBERT K. SARTIN, WILLIAM W. SAUNDERS, BRIAN V. SCHUPP,
     MICHAEL R. SCOGGINS, PETER A. SERRANO, AGUSTIN J. SERRATOS,
          MARCUS W. SHARP, CHARLES E. SHAW JR., STEVEN G. SHAW,
        MILES H. SHEERIN, BILLY M. SHEHEE, ALDOPHUS SHELTON III,
      THOMAS S. SHELTON, THOMAS G. SHERMAN, ROBERT A. SHERWIN,
         COLLEEN E. SHINN, THEODORE L. SHINN III, STEVE M. SHORT,
          JAMES J. SHUBZDA, GREG A. SIEDELMANN, RICARDO SILVA,
                                –11–
          MAURICE L. SIMMONS, WILLIAM C. SIMS, DAVID M. SINGER,
 MARK A. SITTNER, JAMES E. SKELLY, JUDITH A. SKIBINSKI, GLEN K. SLADE,
   STEVEN L. SLATON, JOHN P. SMITH, RONNIE T. SMITH, TERRY C. SMITH,
      TRACY C. SMITH, VICKIE STONAKER SNOW, MARCIA M. SNOWDEN,
            STEVEN SOLAJA, DEAN A. SORENSON, SANDY L. SOULE,
        STANLEY L. SOUTHALL, RODNEY A. SPAIN, STEVEN E. SPARKS,
         VIRGIL L. SPARKS, JAMES D. SPAULDING, DENNIS A. SPEARS,
           ELVIS E. SPEARS, GLORIA D. SPENCER, EDWARD K. SPILA,
PAMELA M. SPRINGER, RICHARD L. ST. CLAIR, STEPHEN L. ST. CLAIR, JAMES
           N. STACY, LEONARD G. STANDIGE JR., THOMAS W. STARK,
 JERRY L. STEWART, TIMMY A. STEWART, TODD STEWART, PAUL A. STOKES,
       SAMUEL E. STORY, LAWRENCE F. STROMILE, LONNIE G. STURDY,
WILFORD L. SUBER, MICHAEL R. SWAIN, BRENDA A. TATE, JANET S. TAYLOR,
      WILLIAM R. TEMPLE, JIMMIE J. TERRELL, DOUGLAS W. THIGPEN,
            BRYANT C. THOMAS, DAVID M. THOMAS, JO L. THOMAS,
      MICHAEL J. THOMAS, ALLEN G. THOMPSON, KARL G. THORMANN,
   DANE P. THORNTON, JOHN R. TILLERY, GEORGE E. TILLEY, RICHARD V.
   TODD, DAVID S. TREMAIN, JEAN E. TREMAIN, JESUS A. TREVINO, AMY B.
     TRIPPEL, DANIEL E. TRIPPEL, TERESA A. TURKO, EDGEL D. TURNER,
       CHARLES W. TUTEN, MARK A. UNDERWOOD, RICKEY B. UPSHAW,
               LINDA J. UTZ, BRIAN K. VERDINE, DAVID G. VESTAL,
CYNTHIA SANCHEZ VILLARREAL, JAMES R. VINEYARD, CARL W. WACHHOLZ,
         ALBERT C. WAGNER JR., JOE A. WALDEN, DARYL D. WALKER,
          LARRY T. WALL, DAVID W. WALLACE, JAMES A. WALLACE,
     STEPHEN R. WALTHALL, ALAN W. WAMMACK, MARK A. WAMMACK,
            MARK S. WARD, JEWEL K. WARREN, PEGGY J. WARREN,
              LYNETTE C. WASHINGTON, VELICIA J. WASHINGTON,
        DONALD M. WATERSON, ALFRED J. WATKINS, CURTIS WATTS,
     DIANA G. WATTS, GREG S. WEATHERFORD, TINA L. WEATHERFORD,
            KENNETH D. WEAVER, DESIREE A. WEBB, ERIC K. WEBB,
          NANCY L. WEBB, MARK N. WEBSTER, TOMMY W. WEESNER,
  RONALD D. WEIMER, JAMES R. WEISINGER, THEODORE G. WEISSENBORN,
         TODD C. WELHOUSE, LARRY A. WESSON, PATRICIA A. WEST,
       JOHN E. WESTPHALEN, ADRIAN D. WHITE, GERALDINE R. WHITE,
    BARRY M. WHITFIELD, DONALD A. WHITSITT, KENNIE W. WIGINTON,
     KENNETH W. WILKINS, JIMMY G. WILLHOITE, DENNIS L. WILLIAMS,
    DONALD E. WILLIAMS, RANDY M. WILLIAMS, REBECCA O. WILLIAMS,
         KEVIN M. WILLIS, RICHARD C. WILSON, RONALD B. WILSON,
         WARREN W. WILSON, ANTHONY W. WINN, BRIAN W. WOLFF,
         ROBERT J. WORTH, JAMES O. WRIGHT, RICHARD A. WRIGHT,
         STEPHEN W. WRIGHT, DONALD W. YOUNG, JOHN M. YOUNG,
   FREDDIE YOUNGBLOOD, ROBERT A. YOWELL, PEDRO ZAMORA, Appellees

                  On Appeal from the 199th Judicial District Court
                               Collin County, Texas
       Trial Court Cause Nos. 199-1743-99, 199-624-95, 199-697-94, 199-200-95


                                       –12–
                                          OPINION
                       Before Justices O’Neill, FitzGerald, and Lang-Miers
                                 Opinion by Justice Lang-Miers
       The City of Dallas filed these interlocutory appeals from orders denying its pleas to the

jurisdiction in four lawsuits filed against the City by current and former police officers,

firefighters, and rescue officers (the Officers) alleging that the City breached its contract with

them regarding their pay. We consolidated the appeals for the purpose of briefing and argument.

For the following reasons, we affirm the trial court’s denial of the pleas to the jurisdiction in part

and reverse in part. We remand for further proceedings consistent with this opinion.

                                         I. BACKGROUND

       In 1979, the voters of Dallas approved a pay referendum for the City’s sworn police

officers, firefighters, and rescue officers, and the City enacted an ordinance adopting the

referendum. The Ordinance stated:

       Be it ordained that: (1) From and after October 1, 1978, each sworn police officer
       and fire fighter and rescue officer employed by the City of Dallas, shall receive a
       raise in salary in an amount equal to not less than 15% of the base salary of a City
       of Dallas sworn police officer or fire fighter and rescue officer with three years
       service computed on the pay level in effect for sworn police officers and fire
       fighter and rescue officers of the City of Dallas with three years service in effect
       in the fiscal year beginning October, 1977; (2) The current percentage pay
       differential between grades in the sworn ranks of the Dallas Police Force and the
       Fire Fighter and Rescue Force shall be maintained; and (3) Employment benefits
       and assignment pay shall be maintained at levels of not less than those in effect
       for the fiscal year beginning October, 1977.

Dallas, Tex., Ordinance 16084, § 4 (Jan. 22, 1979).

       The City also passed two resolutions implementing the Ordinance. In the succeeding

years, the City raised salaries through annual pay resolutions passed by the City Council.

Arredondo v. City of Dallas, 79 S.W.3d 657, 660–61 (Tex. App.—Dallas 2002, pet. denied). And

as time passed, the Officers accused the City of failing to maintain the percentage pay

differential stated in the Ordinance.


                                                –13–
          Beginning in 1994, these lawsuits were filed by the Officers alleging that the Ordinance

was a contract requiring the City to maintain the percentage pay differential in all future salary

adjustments and that the City breached the contract by repeatedly increasing the pay of higher-

ranking officers without making the same percentage adjustments to the pay of the lower-ranking

officers. The City contended that the Ordinance was a one-time salary adjustment and was not

intended to apply to all future salary adjustments. The trial court granted summary judgment

against the City and the City appealed. Id. at 665. This Court concluded that the Ordinance was

ambiguous about whether it was intended to be a one-time salary adjustment or apply to all

future salary adjustments, and we remanded the issue to the fact-finder. Id. at 659.

          On remand, the City filed pleas to the jurisdiction asserting it had governmental

immunity. See City of Dallas v. Albert, 214 S.W.3d 631, 634 (Tex. App.—Dallas 2006), rev’d,

354 S.W.3d 368 (Tex. 2011). The Officers also amended their petitions to seek a declaration that

their interpretation of the Ordinance was correct. Id. at 633. The trial court denied the City’s

pleas to the jurisdiction, and the City appealed. 1

          In addressing the Officers’ declaratory judgment claims, we concluded that the trial court

was correct to deny the City’s pleas to the jurisdiction to the extent the Officers sought only to

declare the rights, status, and legal relations of the parties under the Ordinance. Id. at 637. In

addressing the Officers’ breach of contract claims, we concluded that the City had immunity and

reversed the trial court’s ruling. See id. at 636, 638. However, we noted that while the appeal was

pending in our Court, the Texas Legislature enacted a new statute that waived immunity from

suit for certain breach of contract claims filed against local governmental entities. Id. at 636–37

(citing TEX. LOCAL GOV’T CODE ANN. §§ 271.151–.160 (West 2005)). We also noted that the


     1
      For a more detailed procedural background, see City of Dallas v. Albert, 214 S.W.3d 631, 633–37 (Tex. App.—Dallas 2006), rev’d, 354
S.W.3d 368 (Tex. 2011).



                                                                –14–
statute applied retroactively to claims already filed. Id. Consequently, we remanded for the trial

court to determine whether the Officers’ breach of contract claims fell within the limited waiver

of immunity found in section 271.152. Id. The parties filed cross-petitions for review, which the

Supreme Court of Texas granted and consolidated. City of Dallas v. Albert, 354 S.W.3d 368, 373

& n.3 (Tex. 2011).

       While the petitions for review were pending, in August 2009, the attorney for the Officers

died and new counsel was substituted in each of the four cases. However, new counsel was

unable to locate and contact all the Officers and, as a result, many were unrepresented after

counsel died.

       In 2011, the supreme court issued its opinion in Albert. The supreme court concluded that

the City had governmental immunity from the Officers’ claims for declaratory judgment because

the Officers were “not attempting to invalidate the pay ordinance. To the contrary, they are

attempting to enforce the ordinance according to its terms as they read it.” Id. at 378. The court

concluded that “[b]ecause the Officers’ only potential relief was an award of money damages,

the City is immune from their declaratory judgment claims” and the claims must be dismissed.

Id. The supreme court also noted that none of the parties had appealed our judgment remanding

“the issue of whether the Local Government Code amendments waive the City’s immunity for

the Officers’ breach of contract claims” and declined to consider the Officers’ request for leave

to file supplemental briefing on that issue. See id. at 377.

       On remand, the represented Officers amended their petitions to drop their claims for

declaratory relief, but the unrepresented Officers did not. The City filed special exceptions on the

remaining claims, which included the unrepresented Officers’ claims for declaratory relief and

all the Officers’ claims for attorney’s fees for breach of contract. The trial court sustained the

special exceptions on the attorney’s fees claims, and the represented Officers nonsuited their

                                                –15–
claims for attorney’s fees; the unrepresented Officers did not. The City then filed pleas to the

jurisdiction, with evidence, arguing that the local government code did not waive its immunity

from the Officers’ breach of contract claims. It also argued that the unrepresented Officers’

claims for declaratory judgment should be dismissed pursuant to Albert and their attorney’s fees

claims should be dismissed because the trial court sustained the City’s special exceptions on

those claims. The trial court denied the pleas to the jurisdiction, and these interlocutory appeals

followed.

                               II. BREACH OF CONTRACT CLAIMS

       In issues one and two, the City contends that the trial court erred by denying its pleas to

the jurisdiction on the Officers’ breach of contract claims. The City argues that it has immunity

from those claims because the Officers did not plead jurisdictional facts bringing their claims

within the waiver under section 271.152 of the local government code.

                                     A. Standard of Review

       Governmental immunity protects cities from lawsuits for money damages. Ben Bolt-

Palito Blanco Consol. Indep. Sch. Dist. v. Tex. Political Subdivisions Prop./Cas. Joint Self-Ins.

Fund, 212 S.W.3d 320, 324 (Tex. 2006). It deprives a court of subject matter jurisdiction and

may be raised in a plea to the jurisdiction. City of Houston v. Williams, 353 S.W.3d 128, 133–34

(Tex. 2011). Whether a trial court has subject matter jurisdiction is a question of law which we

review de novo. Id. at 133. When a plea to the jurisdiction challenges the existence of

jurisdictional facts, we consider relevant evidence submitted by the parties when necessary to

resolve the jurisdictional issues raised. See Tex. Dep’t of Parks & Wildlife v. Miranda, 133
S.W.3d 217, 227 (Tex. 2004). If the evidence raises a fact question about the jurisdictional issue,

the issue must be resolved by the fact-finder. Id. at 227–28. But if the relevant evidence is

undisputed, or fails to raise a fact question, the court rules on the plea as a matter of law. Id. at

                                               –16–
228. We take as true all evidence favorable to the nonmovant and indulge every reasonable

inference and resolve any doubts in favor of the nonmovant. Id. at 228.

                                        B. Applicable Law

       In 2005, the legislature enacted a statute waiving the immunity of local governmental

entities for certain breach of contract claims:

       A local governmental entity that is authorized by statute or the constitution to
       enter into a contract and that enters into a contract subject to this subchapter
       waives sovereign immunity to suit for the purpose of adjudicating a claim for
       breach of the contract, subject to the terms and conditions of this subchapter.

TEX. LOC. GOV’T CODE ANN. § 271.152. The statute waived immunity retroactively for a claim

arising under a contract executed before the effective date of the statute if governmental

immunity had not been waived for the claim. Act of May 23, 2005, 79th Leg., R.S., ch. 604, § 2,

2005 Tex. Gen. Laws 1548, 1549.

       The statute defines “contract subject to this subchapter” as “a written contract stating the

essential terms of the agreement for providing goods or services to the local governmental entity

that is properly executed on behalf of the local governmental entity.” TEX. LOC. GOV’T CODE

ANN. § 271.151(2). The supreme court has interpreted “contract subject to this subchapter” to

mean that the contract must be in writing, state the essential terms of the agreement, provide for

goods or services to the local governmental entity, and be executed on behalf of the local

governmental entity. City of Houston, 353 S.W.3d at 135 (citing TEX. LOC. GOV’T CODE ANN.

§ 271.151(2)).

                                           C. Discussion

The Officers’ Pleadings

       In their live pleadings, the Officers alleged that the City conducted a special election to

submit a pay referendum to the voters, the voters passed the referendum, and the City adopted

the referendum by passing the Ordinance. They alleged that the City implemented the pay raises
                                                  –17–
contained in the Ordinance by adopting two pay resolutions, Resolutions 79-0348 and 79-0434,

specifying the base pay by rank. They alleged that “the Ordinance became a non-negotiable and

essential written term in each [Officer]’s contract of employment with the City, which was

accepted by [the Officers] through their performance.” They alleged that the City breached the

Ordinance by failing to “maintain the established percentage pay differentials between the

grades” in all future salary adjustments. They alleged that they did not become aware of the

City’s non-compliance until December 1993. The Officers alleged that they each had a contract

of employment with the City, that the City breached the contracts, and that the Officers suffered

“actual damages equal to the difference between the amount of each [Officer]’s salary that the

City actually paid, and the amount that the City should have paid had it maintained the

percentage pay differential between all grades that existed on the effective date of the Ordinance

in all pay resolutions adopted by the City after that date . . . .” The Officers do not seek back pay

after May 1998.

       The Officers also alleged a waiver of governmental immunity under section 271.152.

They alleged that “the combination of the pay referendum, the Ordinance, other ordinances, the

City Charter, and the relevant pay resolutions adopted by the City, all of which were properly

executed by the City, and all of which contain the essential terms of the City’s agreement to

employ [the Officers] and to pay them the compensation provided by these documents, satisfy

the requirements of a written contract within the meaning of § 271.151(2) of the Local

Government Code.”

The City’s Pleas to the Jurisdiction

       In its pleas to the jurisdiction, the City did not dispute that it is a local governmental

entity or that it is authorized by statute or the constitution to enter into a contract as required by




                                                –18–
section 271.152. However, the City did dispute whether it entered into a contract subject to

section 271.152. We conclude that it did.

       In City of Houston, the supreme court examined whether city ordinances and other

documents constituted a contract between the city and its firefighters within the meaning of

section 271.152. 353 S.W.3d at 134–39. The Officers argue that City of Houston controls the

outcome in these appeals, while the City contends that City of Houston is distinguishable. We

agree with the Officers.

The City of Houston Case

       A group of firefighters sued the city of Houston alleging wrongful underpayment of lump

sums due upon termination of their employment. Id. at 131. The city argued it was immune from

the firefighters’ lawsuit, and the issue was whether the city ordinances and other documents

relied on by the firefighters constituted a contract within the waiver of section 271.152. Id. The

city argued that the legislature did not intend for section 271.152 to apply to municipal

ordinances. Id. at 135.

       The supreme court examined whether certain city ordinances relied on by the firefighters

constituted a “contract subject to this subchapter.” Id. at 134–35. The court stated that a contract

to which section 271.152 applies is in writing, states the essential terms of the parties’

agreement, provides for goods or services to the local governmental entity, and is properly

executed on behalf of the local governmental entity. Id. at 137 (citing TEX. LOC. GOV’T CODE

ANN. § 271.151(2)).

       The court began its analysis by noting that a contract may be bilateral or unilateral. Id. at

135–36. A unilateral contract is formed in the employment context when an employer promises a

benefit if the employee performs. Id. at 135–36 (citing Vanegas v. Am. Energy Servs., 302
S.W.3d 299, 303 (Tex. 2009)). The consideration for the promise is performance, and the

                                               –19–
contract becomes enforceable when the employee performs. Id. at 136. The court concluded that

under some circumstances an ordinance or group of ordinances may constitute a unilateral

contract between an employer and an employee. Id. at 136–37. The court said that multiple

related documents may be read together as a single agreement, and that the contract did not

require particular words as long as the documents stated the essential terms of the agreement. Id.

at 137. However, the court also said that “most municipal ordinances will not function as

contracts within the meaning of section 271.151(2), because most will not contain the detailed

request for performance and promised compensation . . . nor will they be cognizable as an offer

to identifiable offerees[.]” Id. at 143.

        The firefighters in that case relied on city ordinances that addressed termination and

overtime pay. Id. at 138. One ordinance stated that firefighters and police officers who leave the

service “shall receive, in a lump sum payment, the full amount of his salary for the period of his

accumulated vacation leave, minus any hours of vacation leave previously taken during the

calendar year in which the termination occurs.” Id. at n.10 & app. at 150 (quoting Houston, Tex.,

Code of Ordinances ch. 34, art. I, § 34-3(b)). Another ordinance stated that firefighters “shall be

entitled to overtime pay . . . .” Id. app. at 152 (quoting Houston, Tex., Code of Ordinances ch. 34,

art. III, § 34-59(b)). The supreme court said the ordinances “promised the Firefighters specific

compensation in the form of overtime pay and termination pay.” Id. at 138. It said the ordinances

evidenced the city’s intent to be bound by the “extensive use of the word ‘shall.’” Id.

        The supreme court next examined whether the documents contained the essential terms of

the agreement. Id. at 138–39. It said that “essential terms” has been characterized as including

“‘the time of performance, the price to be paid, . . . [and] the service to be rendered.’” Id.

(quoting Kirby Lake Dev. Ltd. v. Clear Lake City Water Auth., 320 S.W.3d 829, 838 (Tex.

2010)). It said that “[i]n the context of employment agreements, typical essential terms include,

                                               –20–
among others, ‘compensation, duties or responsibilities.’” City of Houston, 353 S.W.3d at 139

(citing Martin v. Credit Prot. Ass’n, Inc., 793 S.W.2d 667, 669 (Tex. 1990)). The supreme court

said the ordinances upon which the firefighters relied “plainly reflect such terms.” Id. It found

the “time of performance” element in the ordinance’s “definitions of ‘workweek,’ . . . ‘time

actually worked or actual work,’ . . . and ‘overtime,’ . . . and in the various holiday, vacation, and

leave provisions” of the city’s code of ordinances. Id. (internal citations omitted). It also found

the “price to be paid or compensation” element “in the definitions of ‘overtime,’ . . . and ‘regular

rate of pay,’ . . . and in the various termination pay, overtime, holiday, vacation, and leave

provisions” of the city’s code of ordinances.” Id. (internal citations omitted). And it found the

“service to be rendered” element in the code provisions describing the firefighters’ duties. Id.

       Having determined that the ordinances when read together contained the essential terms

of the agreement, the court next examined whether the ordinances provided for services to the

city. The court characterized “services” as “encompass[ing] a wide array of activities, generally

including any act performed for the benefit of another.” Id. (citing Kirby Lake, 320 S.W.3d at

839). The court cited the ordinances which described the firefighters’ duties as “‘extinguishing

fires and conflagrations and preventing loss of human life and property,’ . . . ‘operating the fire

alarm system,’ . . . and ‘conducting inspections, reviewing plans for construction and conducting

public information campaigns to reduce the loss of life and property by fire[.]’” Id. at 138

(internal citations omitted). The court also concluded that those “services were rendered to the

City” and “[t]he Firefighters benefitted the City by providing fire protection services as defined

in the Ordinances themselves.” Id. at 139.

       The final element the court examined was whether the ordinances were executed by the

city. Id. The city did not deny that the ordinances “were duly enacted,” but challenged whether

the ordinances were “executed.” Id. The court noted that section 271.151(2) did not define the

                                                –21–
term “executed,” but said that it “means to ‘finish’ or to ‘complete,’ and that it is not necessary to

sign an instrument in order to execute it, unless the parties agree that a signature is required.” Id.

(citing Mid-Continent Cas. Co. v. Global Enercom Mgmt., Inc., 323 S.W.3d 151, 157 (Tex.

2010) (per curiam)). The court said the parties had not agreed that a signature was required and

that when the city duly enacted the ordinances with the intent to be bound by them, the

ordinances were “executed” for purposes of section 271.151(2). Id.

       After examining all the elements of a contract required by section 271.151(2), the

supreme court concluded that the ordinances when read together constituted a unilateral

employment contract with the city within the waiver of section 271.152, which the firefighters

accepted by performing their jobs. Id. at 137–39.

The City’s Arguments about At-Will Employment

       Before we examine whether the Ordinance and other documents upon which the Officers

rely constitute a contract, we first address the City’s contention that there can be no employment

contract because the Officers are at-will employees. In its pleas to the jurisdiction, the City

contended that the Officers are employees at will who do not have employment contracts with

the City. The City argues that the presumption in Texas is that employees are at will and the

Officers must show “that the employer unequivocally indicated a definite intent to be bound not

to terminate the employee except in clearly specified circumstances.” The City relies on the

affidavit testimony of Patsy Palmer, the City’s compensation manager, who testified that the

Officers do not have written employment contracts with the City.

       The issue in this case, however, is not whether the parties agreed that the City would not

“terminate the employee except in clearly specified circumstances.” Instead, the issue is whether

the City and the Officers entered into a contract within the waiver of section 271.152. Even in an

at-will employment situation, an employer and an employee may enter into an employment-

                                                –22–
related contract. See, e.g., Vanegas, 302 S.W.3d at 303 (stating that promise to pay five percent

of proceeds from sale or merger to at-will employees who remained after sale or merger was

enforceable as unilateral contract); Hathaway v. Gen. Mills, Inc., 711 S.W.2d 227, 228 (Tex.

1986) (recognizing that terms of employment of at-will employees may be modified).

       The City also cites a personnel rule that disavows the creation of an employment

contract. Section 34-1 of the personnel rules states, “Nothing in this chapter conveys a contract

of employment with the City of Dallas. Nothing in this chapter conveys a private cause of action

to any employee.” Dallas, Tex., Code ch. 34, § 34-1 (2011). The City argues that section 34-1

“negates any implication that the City’s personnel rules convert the employment-at-will

relationship into an employment contract.” The Officers argue that this rule was not in effect

when their claims accrued, and the City responds by stating the Officers are bound by the rule

because they continued their employment.

       By its terms, section 34-1 is specifically limited to the provisions in chapter 34; it does

not apply to the Ordinance. But even if it did, the issue here is not whether the at-will

employment relationship between the City and the Officers was “convert[ed],” but whether the

Ordinance constituted a unilateral employment contract regarding the Officers’ pay that the

Officers accepted by performance within the waiver of section 271.152.

       The City also argues that none of the documents upon which the Officers rely “evidence

a definite intent on the part of the City to be contractually bound to terminate [the Officers] only

in clearly specified circumstances.” It cites our opinion in Seals v. City of Dallas, 249 S.W.3d
750 (Tex. App.—Dallas 2008, no pet.), to support its argument that the Officers’ employment “is

the traditional at-will employment favored in Texas.” But Seals does not support the City’s

argument. As we have stated, the issue here is not whether the Ordinance evidenced the City’s

intent to change the Officers’ at-will employment status. Additionally, in Seals, we said the

                                               –23–
appellant firefighters did not produce any evidence showing their employment was “anything

other than the traditional ‘at-will’ employment favored in Texas.” Id. We did not conclude,

however, that an employer may never contract with an at-will employee regarding employment-

related matters. See id. at 752–61. And in this case, the Officers point to a specific Ordinance

which they claim evidenced the City’s intent to be contractually bound.

Is There a Contract Under Section 271.151(2)?

       Using City of Houston as our guide, we now examine whether the documents upon which

the Officers rely constitute a unilateral employment contract between the City and the Officers

within the waiver of section 271.152, which the Officers accepted by performance. As explained

in City of Houston, a contract to which section 271.152 applies is in writing, states the essential

terms of the agreement, provides for goods or services to the local governmental entity, and is

properly executed on behalf of the local governmental entity. City of Houston, 353 S.W.3d at

137 (citing TEX. LOC. GOV’T CODE ANN. § 271.151(2)).

       1.      Ordinances and Other Documents May Constitute a Contract in Writing

       We begin our analysis by noting that the Ordinance and other documents upon which the

Officers rely are in writing as required by section 271.151(2). TEX. LOC. GOV’T CODE ANN.

§ 271.151(2). The City argues that these other documents “do not relate at all to any agreement

to maintain pay differentials” and the Ordinance and other documents cannot be construed

together to constitute a contract because they were not “executed at the same time, for the same

purpose, and in the course of the same transaction.” But the cases the City cites to support its

arguments were decided before the supreme court’s opinion in City of Houston and did not

involve municipal ordinances or government employees. And in City of Houston, the supreme

court construed multiple code provisions together as a contract without regard to when those

provisions were passed or adopted. See City of Houston, 353 S.W.3d at 136–38. It also quoted its

                                              –24–
opinion in Byrd v. City of Dallas, 6 S.W.2d 738, 741 (Tex. 1928), in which it construed together

state statutes enacted in 1925 and city ordinances passed in 1916 and 1921 regarding a pension

plan and concluded that when police officers and firefighters were employed by the City their

participation in the City’s “pension plan became ‘as much a part of the agreed compensation as is

the monthly stipend.’” City of Houston, 353 S.W.3d at 137.

          The City also argues that this case is distinguishable from the City of Houston case

because here the Officers are not “seeking to be paid specific compensation promised for the past

performance of specific duties, [but] seek to use the provisions to alter the presumption of at-will

employment . . . .” As we have explained, however, the Officers have not alleged that the

Ordinance altered their at-will employment status with the City. Instead, they argue that, to the

extent the Officers’ employment with the City was not terminated after the Ordinance was

enacted, the Ordinance bound the City to pay the Officers in accordance with its terms.

          2.         States the Essential Terms

          Section 271.151(2) also requires the written contract to state the essential terms of the

parties’ agreement. TEX. LOC. GOV’T CODE ANN. § 271.151(2). In City of Houston, the court

stated that the essential terms are “time of performance,” “price to be paid” and “service to be

rendered.” 353 S.W.3d at 138–39. In the context of employment agreements, it stated that the

essential terms include “compensation, duties or responsibilities.” Id. at 139. The Officers here

relied on the pay referendum, the Ordinance, resolutions implementing the Ordinance, and

various provisions of the City’s charter and code to supply the essential terms of the agreement. 2

The City argues that alone or together these provisions do not state the “essential terms of a

contract to maintain pay differentials between ranks.”


     2
        The Officers also referred to many other rules and code and charter provisions to support their arguments that the contract stated the
essential terms of the parties’ agreement, but we do not address those for purposes of this appeal.



                                                                   –25–
                      a.         Time of performance

           With regard to the “time of performance,” the Officers cited provisions in Chapter 34 of

the City’s code defining “work period” and “work hours” for “sworn employees of the police

department”; “work period” and “work hours” for “sworn employees of the fire department”;

and various holiday, vacation, and leave provisions. See, e.g., Dallas, Tex., Code ch. 34, §§ 34-4

(definitions), 34-16 (standard work day and 24-hour staffing), 34-17 (overtime and paid leave),

34-19(a) (work period and hours for sworn employees of police department), 34-19(b) (work

period and hours for sworn employees of fire department), 34-22 (sick leave), 34-23 (vacation

leave), 34-24 (compensatory leave), 34-25 (holidays for fire department and employees who

regularly work holidays), 34-26 (court leave), & app. A (alternate work schedules) (1995). 3

           The City argues that those provisions do not mention “a time of performance for the

accrual of the right to a pay differential.” But the code sets out the work period, work hours, and

various leave provisions for the police and fire department employees. And those provisions are

similar to the provisions in Houston’s code of ordinances that the supreme court found satisfied

the element of “time of performance.” See City of Houston, 353 S.W.3d at 139 & app. at 151–54.

We conclude that the provisions of the City’s code cited by the Officers satisfy the essential term

of “time of performance” in this case. See id.

                      b.         Compensation/price to be paid

           The Ordinance states that the Officers “shall” receive a certain pay raise and the City

“shall” maintain the percentage pay differential between grades. Dallas, Tex., Ordinance 16084.

It is undisputed that the Officers received the salary raise included in the Ordinance; the issue is

whether the City was required to maintain the percentage pay differential from that date forward.


    3
        The cited code is the version through March 1995 amendments; the parties do not contend that the relevant sections have changed since
1979.



                                                                   –26–
The City argues that “[m]aintaining pay differentials is not a specific price to be paid” and “is

not a promised benefit, because differentials can be maintained by raising all salaries by the

same percentage, keeping salaries the same, or even lowering all salaries by the same

percentage.” It also argues that the various holiday, vacation pay, and sick leave provisions cited

by the Officers “are simply general policies pertaining to the accrual and payment of those

benefits and do not relate to any alleged contract to maintain pay differentials forever.” But the

various holiday, vacation, and leave provisions are similar to those provisions in Houston’s code

of ordinances that the supreme court concluded satisfied the “compensation” or “price to be

paid” element of a contract. See City of Houston, 353 S.W.3d at 139 & app. at 151. And we do

not find persuasive the City’s argument that the differential could also be maintained by lowering

all Officers’ salaries. The issue is whether the provisions state the essential terms of a contract,

regardless of the interpretation of its terms.

       The City also contends that the “only payments due that can be determined from the

documents” are the salaries referred to in the resolutions that the Officers do not complain about

(the 15% pay raise). But the Ordinance, along with the resolutions adopted to implement the

Ordinance, stated more:

       (1) From and after October 1, 1978, each sworn police officer and fire fighter and
       rescue officer employed by the City of Dallas, shall receive a raise in salary in an
       amount equal to not less than 15% of the base salary of a City of Dallas sworn
       police officer or fire fighter or rescue officer with three years service computed on
       the pay level in effect for sworn police officers and fire fighter and rescue officers
       of the City of Dallas with three years service in effect in the fiscal year beginning
       October, 1977; (2) The current percentage pay differential between grades in the
       sworn ranks of the Dallas Police Force and the Fire Fighter and Rescue Force
       shall be maintained[.]

Dallas, Tex., Ordinance 16084, § 4. The Ordinance expressly stated that the pay raise was to be

calculated on the respective base pay of an officer with three years’ service. And the resolution

implementing the Ordinance expressly stated the amount of the base pay for a police officer with


                                                 –27–
three years’ service, a firefighter with three years’ service, and a rescue officer with three years’

service. Dallas, Tex., Resolution 79-0348 (1979). It also stated that a pay differential “shall be

maintained.” When construed together, we conclude that they established the “compensation” or

“price to be paid.” See City of Houston, 353 S.W.3d at 139 (concluding that definitions of

“overtime,” “regular rate of pay,” and other leave provisions of city code satisfied element of

“compensation” or “price to be paid”).

       The City also argues that the Officers “seek to use the pay differential provision in the

1979 Ordinance” differently from the firefighters in Houston. It contends that the Officers do not

seek a specific compensation that was promised for past performance, but, instead, “seek to use

the provisions to . . . obtain consequential damages from the alleged failures to maintain

differentials.” We do not agree that this case is different from the City of Houston case. The

Officers interpret the Ordinance to mean that maintaining the differential in all future salary

adjustments was part of the Officers’ contract with the City. The lawsuits seek damages for

breach of that contract. We conclude that the documents when read together provide the element

of “compensation” or “price to be paid.”

               c.      Service to be rendered

       Next, the City argues that none of the documents on which the Officers rely states the

essential term “service to be rendered” in exchange for the promise to maintain the percentage

pay differential. We disagree.

       The City’s charter describes the duties and responsibilities of the sworn members of the

police and fire departments. For example, section 6 describes the duties of a police officer to

include the prevention of crimes, the enforcement of laws, the detention and arrest of offenders,

and the preservation of the public peace, health, and safety. Dallas, Tex., Charter, ch. XII, § 6

(1976). The charter describes the duties of the chief of the fire-rescue department as protecting

                                                –28–
“the city and the property of its citizens from destruction by fire or conflagration” and states that

one of the chief’s duties is to provide fire-rescue personnel and services for emergency use. Id.

ch. XIII, § 2. Construing section two in the Officers’ favor, we conclude that the fire-rescue

personnel referred to in that section have the same duties to protect the city and its citizens’

property from destruction by fire or conflagration. See id.; see also Miranda, 133 S.W.3d at 238

(stating court must construe evidence and reasonable inferences in favor of nonmovant). The

charter also gives “[e]ach member of the fire-rescue department acting under orders of a

commanding officer” the authority “to exercise powers of police officers while going to,

attending, or returning from any fire, alarm of fire, or rescue situation.” Dallas, Tex., Charter, ch.

XIII, § 7. While the job descriptions of the firefighters in the City’s charter are not as detailed as

those in Houston’s ordinances, we conclude that they are sufficient to satisfy the element of

“service to be rendered” by the Officers. See City of Houston, 353 S.W.3d at 138 (describing

firefighters’ duties).

        3.      That Provides for Goods or Services to the Local Governmental Entity

        The City argues that an employment contract is not a contract for goods or services.

However, in City of Houston, the supreme court held that the provision of firefighting services

constituted a “service” for purposes of section 271.151(2). The court said that “‘services’ under

section 271.151(2) encompass a wide array of activities, generally including any act performed

for the benefit of another.” Id. at 139. It concluded that the firefighters in that case provided a

benefit to the city “by providing fire protection services as defined in the Ordinances

themselves.” Id.

        As in that case, the Officers here provided a benefit to the City by providing police

protection and fire-and-rescue protection services as defined in the City’s charter. We perceive

no difference between the services rendered in City of Houston and those rendered here.

                                                –29–
       4.      That is Properly Executed by the Local Governmental Entity

       Section 271.151(2) also requires the contract to be executed on behalf of the local

governmental entity. TEX. LOC. GOV’T CODE ANN. § 271.151(2); City of Houston, 353 S.W.3d at

137. The City contends that it did not properly execute the contract in this case because none of

the documents was signed or approved by the appropriate people. See Dallas, Tex., Charter, ch.

XXII, § 1 (2006) (requiring public contracts to be signed by city manager and approved by city

attorney). It argues that the Ordinance was approved by the city attorney but not signed by the

city manager, the resolutions were signed by the city manager but not approved by the city

attorney, and the charter was approved by a special act not by signature. The City argues that

“[w]ithout the proper signatures, the City has no intent to be contractually bound to employees

by its legislation.” We disagree.

       By use of the word “shall” in the Ordinance, the City made a promise that evidenced its

intent “to act in a specific way[.]” See City of Houston, 353 S.W.3d at 138 (stating a promise “is

a manifestation of intention to act . . . in a specified way, so made as to justify a promisee in

understanding that a commitment has been made”) (quoting Montgomery Cnty. Hosp. Dist. v.

Brown, 965 S.W.2d 501, 502 (Tex. 1998)). And in adopting the Ordinance, the City said it was

“valid and binding[.]” Dallas, Tex., Ordinance 16084.

       Additionally, chapter XVIII, section 14 of the City’s charter states that when the majority

of the qualified electors vote in favor of a proposed ordinance the ordinance becomes “a valid

and binding ordinance of the city, and . . . cannot be repealed or amended except by a vote of the

people.” Dallas, Tex., Charter, ch. XVIII, § 14. To require the city manager’s signature on the

Ordinance to make its terms valid and binding on the City would render both the charter and the

Ordinance meaningless. See id.; see also City of Houston v. Petroleum Traders Corp., 261
S.W.3d 350, 357–58 (Tex. App.—Houston [14th Dist.] 2008, no pet.) (rejecting city’s argument

                                              –30–
that because contract not signed by mayor and comptroller it was not “properly executed”); City

of Houston v. Clear Channel Outdoor, Inc., 233 S.W.3d 441, 446–47 (Tex. App.—Houston

[14th Dist.] 2007, no pet.) (same).

          In summary, we conclude that the Officers alleged a unilateral contract with the City that

satisfies the requirements of the waiver of immunity for breach of contract claims in section

271.152 of the local government code. However, we previously concluded in Arredondo that the

language of the Ordinance was ambiguous about whether the differential was intended to apply

that one time or to all future salary adjustments. 4 See Arredondo, 79 S.W.3d at 669. As we stated

then, we again state that the resolution of that issue is one for the fact-finder on remand. Id.

          We affirm the trial court’s order denying the City’s pleas to the jurisdiction on the

Officers’ claims for breach of contract.

                   III. CLAIMS FOR DECLARATORY JUDGMENT AND ATTORNEY’S FEES

          In 2011, the supreme court issued an opinion in the Albert case holding that the Officers’

claims for declaratory relief must be dismissed because their “only potential relief was an award

of money damages” and the City was immune from those claims. See Albert, 354 S.W.3d at 378–

79. On remand, the represented Officers amended their petitions and dropped their claims for

declaratory judgment, but the unrepresented Officers did not. Because all the Officers were

represented by counsel when the petition for review was filed, however, we conclude that Albert

applied to all the Officers. Consequently, pursuant to Albert, all claims for declaratory judgment

should have been dismissed. See id. Because the trial court denied the City’s pleas to the

jurisdiction asserted against the unrepresented Officers’ claims for declaratory judgment, we

conclude that the trial court erred. We sustain the City’s third issue and reverse the trial court’s

     4
       The Officers also contend that Arredondo concluded that the Ordinance was a contract and that Arredondo is the law of the case. But the
issue of whether the documents constituted a contract for purposes of waiver under section 271.152 was not before the Court in that case. See
generally Arredondo, 79 S.W.3d at 659–70.



                                                                   –31–
order denying the City’s pleas to the jurisdiction on the unrepresented Officers’ claims for

declaratory judgment.

           The Officers also sought attorney’s fees for breach of contract. See TEX. CIV. PRAC. &

REM. CODE ANN. § 38.001 (West 2008). The City filed special exceptions arguing that it was not

an individual or a corporation for purposes of chapter 38. See TEX. LOC. GOV’T CODE ANN.

§ 5.904 (West 2008) (stating that municipality not considered corporation unless express words

are used); see also City of Alton v. Sharyland Water Supply Corp., 277 S.W.3d 132, 147 (Tex.

App.—Corpus Christi 2009) (concluding that attorney’s fees not available against municipality

for breach of contract), rev’d on other grounds, 354 S.W.3d 407 (Tex. 2011); City of Carrollton

v. Cecil Carr Constr. Co., Inc., No. 05-92-00083-CV, 1993 WL 58660, at *4 (Tex. App.—Dallas

Mar. 3, 1993, writ denied) (not designated for publication). The trial court sustained the City’s

special exceptions, struck the allegations for attorney’s fees, and ordered certain named parties to

amend their petitions. 5 The represented Officers nonsuited their claims for attorney’s fees, but

the unrepresented Officers did not.

           The City argues that the trial court erred by denying its pleas to the jurisdiction on the

unrepresented Officers’ claims for attorney’s fees when they did not amend their petitions

pursuant to the trial court’s orders. We agree the court erred with respect to the Officers the court

named in its orders. We sustain issue four as to those parties named in the court’s orders and

reverse the trial court’s denial of the City’s pleas on the claims for attorney’s fees as to those

parties to the extent they have not already nonsuited their claims in compliance with the trial

court’s orders: 6


     5
       It appears the trial court’s orders were addressed only to those unrepresented Officers who had notice of the hearing on the City’s special
exceptions.
     6
       Some of the names in the orders were duplicated across multiple orders and some appear to have been included in the wrong trial court
cause number.



                                                                     –32–
         In the Barber case: Kenneth E. Brooks, Bernardo Croitoru, Blaine A. Danyluk, James R.

Larabee, Clay P. Reed, Donald L. Sutton.

         In the Albert case: Enriquez Andres, Irving Butler, Henry Castro, Isaac F. Conway,

Marshall W. Cook, Kenneth W. Crenshaw, Kenneth H. Cunningham, James L. Davis, Richard L.

Dewees, Gerald W. Fields, Jeffery Lyn Francis, Claude L. Hight, Jennifer Bradley a/k/a Jennifer

Hopps, Michael A. Johnson, James P. Kean, Donald R. Kern, Frank E. Medina, Brian A.

Partington, Donald W. Reed, Woodson R. Russell Jr., Thomas S. Swing, David Sypert, Kevin

George Tuma, Ulysses Underwood, George W. Williams, Douglas R. York, and Rodney B.

Young.

         In the Willis case: Donald W. Casey, William D. Cowley, Rita M. Dotson, Todd M.

Graves, Ronald A. Guy, Garry D. Hasty, Richard E. Henderson, David Jackson, Donnie M.

Mashburn, Agustin J. Serratos, Maurice L. Simmons, Terry C. Smith, Elvin E. Spears, Lawrence

F. Stromile, Theodore G. Weissenborn; Patrick W. Alexander, Timothy E. Allen, James W.

Almy, Frankie J. Anderson, Chris R. Aulbaugh, Charles L. Avery, Carl A. Barnes, Leslie A.

Bassham, Norman Bell III, David O. Brown, Tommy R. Buggs, Duward W. Burgess, Santos

Cadena Jr., Sandra D. Caro, William D. Cowley, Helena A. Davis, Larry C. Davis, Jacquelynne

D. Dennis, Rita McKay Dotson, Kyge C. Edmonds, Lenard L. Farrow, Michael E. Finley,

Reginald G. Franklin, Todd M. Graves, Dwaine E. Hall, Kim E. Hammond, Scott A. Hanten,

Bobby W. Hargis, Garry D. Hasty, Kevin J. Heath, Richard E. Henderson, Timothy J. Holland,

Townsend B. Howard, Charles W. Hudson, David Jackson, Lorrie A. Jackson, John H. James,

Milton R. Jarvis Jr., Rodney E. Jones, Bradley M. Jordan, Donnie M. Mashburn, Clark D.

Mendenhall, Billie L. Miller, Albert C. Moore, John K. Morris, Frank C Muscato, Karen B.

Muscato, Anthony W. Neely, Marvin J. Ned, Lonnie W. Osborn, Richard L. Pace, David L.

Peeples, Bobby J. Reeves, Vanessa A. Rudloff, Agustin J. Serrates, Steven G. Shaw, Robert A.

                                             –33–
Sherwin, Maurice L. Simmons, Terry C. Smith, Steven E. Sparks, Elvis E. Spears, Vickie

Stonaker Snow, Gloria D. Spencer, Paul A. Stokes, Lawrence F. Stromile, Douglas W. Thigpen,

Bryant C. Thomas, Brian K. Verdine, David G. Vestal, Daryl D. Walker, Lynette C. Washington,

Diana G. Watts, Jewel K. Warren, Peggy J. Warren, Donald E. WiIliams, and Pedro Zamora.

                                         IV. CONCLUSION

       We reverse the trial court’s order denying the City’s pleas to the jurisdiction on the

unrepresented Officers’ claims for declaratory judgment and render judgment granting the City’s

pleas on those claims. We reverse the trial court’s order denying the City’s pleas to the

jurisdiction on the named unrepresented Officers’ claims for attorney’s fees, and we render

judgment granting the City’s pleas on those claims. We otherwise affirm the trial court’s order

denying the City’s pleas to the jurisdiction.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE



120963F.P05




                                                –34–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

CITY OF DALLAS, TEXAS, Appellant                      On Appeal from the 199th Judicial District
                                                      Court, Collin County, Texas
No. 05-12-00963-CV          V.                        Trial Court Cause No. 199-1743-99.
                                                      Opinion delivered by Justice Lang-Miers,
ANTHONY ARREDONDO, CHARLES S.                         Justices O’Neill and FitzGerald
SWANER, JAMES M. STOVALL, JOSEPH                      participating.
M. BETZEL, LISA M. CLAYTON,
KENNETH L. FOREMAN, ELMER J.
DAVIS, JACE P. SEPULVADO, BRIAN
CATON, ROBERT L. ROGERS, TIM Q.
ROSE, GEORGE J. TOMASOVIC, JAMES
M. CRAFT JR., DAVID T. CHASE,
HOWARD R. RUSSELL, AND DANNY
WATSON, Appellees

     In accordance with this Court’s opinion of this date, the order of the trial court is
AFFIRMED.

        It is ORDERED that appellees Anthony Arredondo, Charles S. Swaner, James M.
Stovall, Joseph M. Betzel, Lisa M. Clayton, Kenneth L. Foreman, Elmer J. Davis, Jace P.
Sepulvado, Brian Caton, Robert L. Rogers, Tim Q. Rose, George J. Tomasovic, James M. Craft
Jr., David T. Chase, Howard R. Russell, and Danny Watson shall recover their costs of this
appeal from appellant City of Dallas, Texas.


Judgment entered this 13th day of August, 2013.



                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE



                                               –35–
                                S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               JUDGMENT

CITY OF DALLAS, Appellant                  On Appeal from the 199th Judicial District
                                           Court, Collin County, Texas
No. 05-12-00965-CV     V.                  Trial Court Cause No. 199-624-95.
                                           Opinion delivered by Justice Lang-Miers,
LEROY H. ABERCROMBIE, JAMES C.             Justices O’Neill and FitzGerald
ADAMS, PHYLLIS G. ALLEN, JOSE L.           participating.
BALDAZO, DAVID L. BARBER, MAXIE
BISHOP JR., GARY LEE BOUNDS,
LYNN B. BRANTLEY, DAVID LEE
BREWER, KENNETH E. BROOKS, DON
G. BROWN, GREER W. BURNETT III,
ROBERT E. CAMPLEN, KEN J.
CLOWER, ANTHONY L. COLEMAN,
BILLY C. COLEMAN, BERNARDO
CROITORU, JEFFREY L. CULVER,
BLAINE A. DANYLUK, DONALD R.
DEWEES, GLENN D. DICKERSON, ROY
W. FERRELL, SALVADOR G. GARCIA,
ANDREW M. GARCIA, HIRAM G.
GIDDENS, JAMES M. GRAMMAR,
KATHLEEN K. GREGG, DENNIS A.
HAGAN, WALTER H. HARKEY, GARRY
B. HERRING, MICHAEL L. HUDGINS,
CHARLES W. HYLES, FRIEDA K. IVY,
DAVID LEE JACOBS JR., MAX E. KIRK
JR., GREGORY V. KIRKPATRICK,
JAMES R. LARABEE, DONALD M.
LEHMAN, RICKEY D. LIPE, KENNETH
W. LOE, GARY W. LOVELL, THOMAS
A. MALOUF, SANDRA D. MARSH,
STEVEN L. MCBRIDE, JOHN H.
MCKINNEY, ROBERT P. MCMAHAN,
CYNTHIA L. MICHAELS, HENRY
MILTON, PHILIP L. MINSHEW, JERRY


                                    –36–
R. MITCHELL, JOHN D. OSTROSKI,
ROBERT H. PALMER, BUIE A. PENNEY,
HUGO R. PRIVITT, CLAY P. REED,
BERNARD L. ROTH, PATRICIA
BROOKS ROY, ROGER D. SCHUELKE,
GEORGE R. SNOWDEN, HUBERT A.
SPRINGER, DARYL R. STAUFFER,
DONALD L. SUTTON, SAMUEL
SUTTON, TED M. TITTLE, RICHARD W.
TOWERY, GLENN A. TRUEX, MICHAEL
D. TUNNELL, ROY B. WALKER, LARRY
R. WALLER, WILLIAM L. WATSON,
RANDELL E. WILLMON, MICHAEL R.
WILSON, ANDREW D. WRIGHT,
Appellees

        In accordance with this Court’s opinion of this date, the order of the trial court denying
the City of Dallas’s plea to the jurisdiction is AFFIRMED in part and REVERSED AND
RENDERED in part.

        We REVERSE that portion of the trial court’s order denying the City of Dallas’s plea to
the jurisdiction and RENDER judgment granting the City of Dallas’s plea to the jurisdiction on
appellees’ claims for declaratory judgment.

        We REVERSE that portion of the trial court’s order denying the City of Dallas’s plea to
the jurisdiction and RENDER judgment granting the City of Dallas’s plea to the jurisdiction on
the claims for attorney’s fees filed by Kenneth E. Brooks, Bernardo Croitoru, Blaine A. Danyluk,
James R. Larabee, Clay P. Reed, and Donald L. Sutton to the extent the claims have not been
nonsuited.

        In all other respects, we AFFIRM the trial court’s order denying the City of Dallas’s plea
to the jurisdiction.

       It is ORDERED that all parties shall bear their own costs of this appeal.


Judgment entered this 13th day of August, 2013.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE




                                               –37–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               JUDGMENT

CITY OF DALLAS, TEXAS, Appellant            On Appeal from the 199th Judicial District
                                            Court, Collin County, Texas
No. 05-12-00966-CV     V.                   Trial Court Cause No. 199-697-94.
                                            Opinion delivered by Justice Lang-Miers,
WILLIAM L. ABBOTT, JAMES W.                 Justices O’Neill and FitzGerald
ADAMS, MARTEE L. ADAMS, JESSE               participating.
AGUIRRE, NORMAN L. AKINS,
KENNETH E. ALBERT, BRIAN K.
ALLEN, FRANK B. ALLEN III, JOHN C.
ALLEN, TOMMY E. ALLEN, CHARLES
THOMAS ALLISON, VINCENT F. ALOI
JR., VERNON W. AMUNDSON, BRUCE
G. ANDERSON, CRAIG G. ANDERSON,
J.C. ANDERSON JR., JAMES F.
ANDERSON, TEAB F. APPLEWHITE,
BRIAN A. ARMSTRONG, RONNIE G.
ARMSTRONG, TROY LEON
ARMSTRONG, JOE AROCHA JR.,
MICHAEL C. AROCHA, DAVID W.
ASHLEY, SAMUEL H. ATCHISON,
JAMES R. AULBAUGH, ENRIQUE
AVILA, WILLIAM LEWIS BABB, JAMES
E. BAILEY, JOHN W. BAILEY, CARL
BAIRD, GREGORY K. BAKER, JAMES
BAKER, ROBERT M. BAKER, FRANCIS
L. BALDWIN, JERRELL L. BALEY,
MARK BALLARD, STEVEN PERRY
BARBER, DAVID R. BARBOUR, BLAIR
B. BARDWELL, MIKE BARDWELL,
MICHAEL A. BARRETT, RUSSELL D.
BARTON, JOHN W. BASS, RUSSELL S.
BATCHELOR, EDWIN L. BATEMAN,
JAMES E. BATES, JAMES R. BATES,
JOHNNY K. BATES, BOBBY DEAN

                                     –38–
BAUGHN, CLIFFORD BEAMON JR.,
JESSE LEE BEAN, GARLAND A.
BEATY, DANNY C. BECK, ALLEN
WAYNE BEELER, CHARLES S. BELL,
DAVID W. BELL, MICHAEL O. BELL
JR., GARY L. BENNINGFIELD, TIM
BERRY, STEPHEN E. BERRYMAN,
KENNETH G. BEYER, GREGORY D.
BIELEFELDT, LARRY D.
BIGGERSTAFF, RONNIE DALE BINION,
LARRY W. BITROS, RENE BLAKELY,
RETT L. BLANKENSHIP, JIMMY F.
BLASINGAME, JOHN L. BLUME,
BYRON G. BOINTY, ROBERT A.
BOLAND, JIMMY A. BOLLMAN, BILLY
C. BOND, BUCK BOREN, JERRY RAY
BOREN, DEAN F. BOULTON,
MITCHELL W. BOX, WILLIAM D.
BOYCE, JENNIFER BRADLEY, CLAY R.
BRAMBLITT, RICHARD K.
BRAMBLITT, CHARLES D. BRATTON,
JOHN E. BRAWNER, DAVID L.
BRAZILE, RICHARD A. BREWER,
LINDA BREWER, ROBERT BREY,
LYNDON G. BRITT, JIMMY L.
BROADNAX, SAMUAL C. BRODNER,
CHARLES S. BROWN, GARY M.
BROWN, GERALD D. BROWN,
HAROLD G. BROWN, PHILLIP W.
BROWN, RALPH F. BROWN, TOMMY E.
BROWN, WILLIE JAMES BROWN,
WILLIAM C. BRUCE, BENJAMIN S.
BRYAN, STEPHEN D. BUCHANAN,
KENNETH S. BUCKLEY, JIMMY D.
BUCKMEYER, MICHAEL R. BUEHLER,
CLAUDE K. BULLARD, TOMMY O.
BURLESON, DEAN LEE BURMEISTER,
EDDIE J. BURNETT, REX GARNER
BURNETT, DENNY R. BURRIS, AUSTIN
S. BURTON, IRVING BUTLER,
EDWARD N. BYERS JR., JAMES E.
BYFORD, MICHAEL J. CALLAWAY,
DANNY E. CAMPBELL, KENNETH D.
CAMPBELL, JESUS C. CANTU JR.,
ABELARDO B. CARDENAS, JAMES E.
CARLIN, DANIEL W. CARTER, STEVE



                                   –39–
H. CARTER, ROBERT W. CASON,
GARRY D. CASTRO, HENRY CASTRO,
THOMAS A. CATON, FREDDIE B.
CAVINESS, BUDDY K. CHAMBERS,
JERRY W. CHAMBERS, SCOTLAND R.
CHAMBERS, DAVID JOHN CHAPMAN,
RONALD D. CHILDRE, TIMOTHY S.
CLARK, WILLIAM E. CLARK,
GREGORY H. CLARKE, OZIAS
CLARKSON, WILLIAM A. CLAYTON,
LARRY V. CLEARMAN, ERIC B.
CLIBURN, EARL RAY CLIFTON,
SAMUEL F. COCHRAN, BOBBY J.
COCKRELL, EDWARD HILMAN COE,
STEVEN D. COFFMAN, MICHAEL H.
COLE, GARY W. COLEMAN, JACKIE
RAY COLLINS, TERRY R. CONGDON,
SAMUEL E. CONNER JR., EMMETT E.
CONOLY, SANDINO L. CONTRERAS,
ISAAC F. CONWAY, MARSHALL W.
COOK, DENZIL L. COOPER, DONNA K.
COOPER, THOMAS S. COOPER,
STEVEN DOUGLAS CORDER, ALTON
BYRAN CORLEY, EDGAR E. COTTON,
GREGORY J. COURSON, THOMAS C.
COURSON, KYLE S. COWDEN, DAN L.
CRADDOCK, JERRY W. CRAWFORD,
PHILLIP L. CRAWFORD, WILLIAM L.
CRAWFORD, KENNETH W.
CRENSHAW, LUTHER R. CROSBY JR.,
JOHNNY R. CROSS, VERNON L. CROW,
EDUARDO A. CUELLAR, HUBERT G.
CULP JR., ALBERT CULTON, KENNETH
H. CUNNINGHAM, LYNN ALAN
CURRY, FLETCHER D. DAHMAN,
AARON L. DAVIS, BRADY K. DAVIS,
CLINTON LEE DAVIS, EDWARD D.
DAVIS IV, JAMES L. DAVIS, JERRY M.
DAVIS, LARRY G. DAVIS, PAUL E.
DAVIS, ROBERT A. DAVIS, ROYCE
EDWIN DAVIS, MARK L. DAWSON,
GERALD H. DEES, FRANK DELA
GARZA, CLARENCE DEMERY,
MICHAEL L. DEPAUW, RICHARD L.
DEWEES, SCOTT DEWEES, DIXIE R.
DICKERSON, SAMUEL DON DICKEY,



                                     –40–
CHRISTOPHER L. DIKE, BRIAN E.
DORETHY, MICHAEL R. DORETY,
TRAVIS D. DOUGLAS, DAVID DOWER,
DAVID DUARTE, BOBBY B.
DUCKWORTH, LARRY L. DUKE,
ROBERT HOWARD DUNN, JERRY E.
DYE, MICKIE A. DYE, WILLIS K.
DYKES, WYLIE M. DYKES, GREGORY
E. EGNEW, LEWIS ELAM, CHARLIE D.
ELLIS, MICHAEL A. ELLIS, JOHN L.
ELLISON, RONALD D. ENGLAND,
ANDRES B. ENRIQUEZ, JAKE J.
ESCAMILLA, DOYLE G. ETHRIDGE,
CARLTON T. EVANS, CHARLES E.
EVANS, FOSTER L. EVANS, LARRY R.
EVANS, SHERMAN EVANS, JAMES D.
EVERSON, DAVID WAYNE EVITTS,
RICHARD D. EWING, MARK A.
FERGUSON, PAUL W. FERGUSON, ROY
G. FERGUSON, RUDOLF R.
FERNANDEZ, CHARLES D. FEY,
GERALD W. FIELDS, JIMMY L.
FLANAGAN, DARYLE E. FLOOD, JOE
FLORES, BILLY W. FORD, LARRY D.
FORD, THOMAS J. FORD, GREGG R.
FORESTER, RONALD D. FORGE,
EDWARD M. FOSTER, G. LEE FOSTER,
LEWIS ALVIN FOSTER, L.D. FOX,
GARY P. FOXX, JEFFERY LYN
FRANCIS, ROBERT FRAZIER III, GARY
R. FREEMAN, GEORGE W. FREEMAN,
SAMUEL L. FRIAR, MICHAEL R.
FULTON, EDDIE ZACK FUQUAY,
PAULA FURR, CHARLES E. GALE,
AUGUST P. GALLI, WILLIE L.
GALLOWAY, RICHARD E. GAMBRELL,
FRANK R. GAMEZ, TOM E. GAMEZ,
ROY L. GARDNER, BILL L. GARRETT,
JOHN A. GARRISON, JAMES W.
GATELEY, LOUIS W. GAUDREAU,
EARL GERMAN JR., DAVID E. GIBSON,
T.D. GIBSON JR., DAVID GILL, TOD A.
GILLAM, DAVID K. GILLILAND,
CLIFFORD C. GLADNEY, E.H.
GLASSCOCK JR., RONALD J. GOINS,
O’BRIEN GOLDSBERRY, LARRY W.



                                      –41–
GOLDSMITH, RUDOLPH GONZALES,
CURTIS GOOD, MARK ANTHONY
GOODE, ROBERT M. GOODNIGHT,
DONNIE R. GRAHAM, JAMES B.
GRAHAM, STUART W. GRANT,
PRESTON L. GRAVES, WALLACE J.
GRAVES, JOHN A. GREEN, THOMAS M.
GREEN, KENNETH P. GREENBERG,
BYRON K. GREGG, JERRY C.
GREMMINGER, STEPHEN IKE
GRIFFITH, CLAYTON PORTER GRIGGS,
JOHN P. GROSS, GARTH GROVES,
LONNIE R. GUSTERS, FRANK E. GUY,
JOE C. GUZMAN, ALLEN H. HALL,
DARRYL O. HALL, JASON HALL,
BOBBY G. HAMILTON, MICHAEL A.
HAMILTON, RONALD A. HAMILTON,
LELAND G. HANCOCK, JOHN R.
HANES, DENNIS W. HARDIN, PHIL
GREGG HARDIN, DALE HARDY,
ROBERT S. HARGROVE, CHARLES D.
HARLEY, GREGORY A. HARPER,
JEFFREY W. HARRINGTON, KENNETH
L. HARRIS, RONALD E. HARRIS,
RONNIE HARRIS, STEPHEN L. HARRIS,
STUART T. HARSTROM, DONALD R.
HARTLESS, EUGENE D. HAUPTMANN,
JOEL D. HAWKINS, DARRYL HAYES,
LARRY L. HAYGOOD, WAYNE
FRANKLIN HAYGOOD, JOHN DALE
HEDRICK, JIMMIE J. HENDRIX, RALPH
K. HENDRIX JR., DAVID L. HENRY,
JEROME HENRY, RALPH R. HENSON,
RICHARD HERNANDEZ, ROBERT
HERNANDEZ, JAMES A. HESSER,
ROGER F. HESTER II, DAVID R.
HICKMAN, SAM M. HICKSON, CLAUDE
L. HIGHT, KENNETH R. HILL,
STANLEY D. HILL, JOSE I. HINOJOSA,
KENNETH L. HOALDRIDGE, JOHN
EARL HOBBS, JOE A. HOGAN,
RUSSELL E. HOGAN, RONALD E.
HOGGATT, FRANK L. HOLDER, JOHN
T. HOLDRIDGE, KENNETH HOLLINS,
MICHAEL L. HOLLOWAY, STEVEN K.
HOLLYWOOD, RICHARD D. HOLMES,



                                     –42–
DEVIN HOLT, MICHAEL RAY HOOD,
JERRY L. HOOKER, SHANNON
HOPPS,RAYMOND L. HOPSON JR.,
CHARLES L. HOUSE, JOHN M.
HOUSER, DON E. HOWARD III, LESLIE
L. HOWELL, JAMES HOYT HUBBELL,
JACK D. HUGHES, STANLEY B.
HUGHES, GEORGE D. HUSSONG,
JERRY G. HUTCHINGS, SIDNEY L.
HUTCHINGS, KENNETH T. HUTYRA,
BRIAN R. HYLES, JEFFREY L. HYLES,
JIMMY LOYD HYLES, MIKE D. HYLES,
BILLY F. INGRAM, JAMES E. INGRAM
II, MICHAEL R. IRVIN, F. GEORGE
IRWIN, T.J. IWANSKI, DON B.
JACKSON, RICHARD D. JACKSON,
SERGIO H. JAIMEZ, ROBERT H.
JAKUBIK, CHARLES E. JAMES, HENRY
CURTIS JAMES, REMIE J. JAMES,
MARK E. JANICK, PATRICK S. JANICK,
ROBERT A. JANICK, DARRYL W.
JEANES, TONY L. JENKINS, HAROLD
A. JERPI JR., BILLY J. JOHNSON,
DAVID L. JOHNSON, JIMMY R.
JOHNSON, KENNETH W. JOHNSON,
MICHAEL A. JOHNSON, RONALD R.
JOHNSON, STEVE WAYNE JOHNSON,
THOMAS M. JOHNSON, FLOYD T.
JOHNSTON, JOE H. JOINES, RICHARD
D. JOLLY, JAMES L. JONES, JAMES R.
JONES, RAYMOND L. JONES, ROBERT
C. JONES, DONALD JOURDAN, TERRY
LYNN JUDD, PAUL W. JULIAN, JOSEPH
J. KAY JR., JAMES P. KEAN, JOHN E.
KECK SR., BUFORD L. KEMP JR.,
MARTIN L. KEMP, DAVID KEMP,
DONALD R. KERN, WESLEY D.
KILLIAN, EDWARD L. KILLION,
KELLY G. KIMBRELL, JOHN W.
KINCAID, CLAYTON J. KING, JEFFREY
W. KING, TIMOTHY W. KING, DAVID
D. KINNEY, BRYAN KIRBY, ALBERT
W. KIRKSEY, JERRY W. KNOERR,
DUSTIN J. KOELLHOFFER, DAVID
PAUL KRAUSE, IDUS D. LAIR, JAMES
B. LAMAR, PAUL A. LAMAR, TRACY



                                     –43–
LEE LANDESS, EDGAR CARL LANEY,
RICHARD E. LANGLEY, CHARLES D.
LANGRAN, GEORGE R. LEE, RAY H.
LEMASTERS, RAYMOND SCOTT
LEMASTERS, RONNIE C. LEMM,
DAVID LEOS, EDWARD F. LEVELL,
RODNEY LEWIS, DAVID A. LIDDLE,
STEPHEN B. LILLARD, WILLIE L.
LINDSAY JR., CLARENCE D. LINDSEY,
DAVID E. LINDSEY, GEORGE H.
LITTLEFIELD JR., JOHN A.
LOHRENGEL, HARRIEL D. LONG,
TROY JAMES LOONEY, ROBERT
LOPEZ SR., FRANK JOE LOSOYA,
CHARLES E. LUEDEKER, EDWARD F.
LUIG JR., TERENCE A. LYON, STEPHEN
A. MADDOX, DAVID RAY MANESS,
BOBBY J. MANLEY, JOHN A. MARINO,
JOHN C. MARSHALL, JACK F. MARTIN,
JERRY D. MARTIN, KENNETH R.
MARTIN, MARK A. MARTIN, PAUL G.
MARTINEZ, DAVID EUGENE MASK,
LUANNE E. MASSEY-KIMBALL-EAST,
THOMAS F. MATIJEVICH, ROY GLENN
MATKINS, RANDALL R. MATTHEWS,
DARRYL A. MAYFIELD, THOMAS E.
MCCARLEY, AUDREY W. MCCAULEY,
LARRY O. MCCLURE, MARTIN B.
MCCREARY, SUSAN C. MCCURDY,
GREG A. MCDANIEL, MICHAEL L.
MCDANIEL, WAYNE N. MCDONALD,
MICHAEL L. MCGEHEE, CHRIS J.
MCGOWAN, LOUIE B. MCKAY JR.,
GERALD WAYNE MCKELLER, JOSEPH
E. MCKENNA, JOHN WADE
MCKINNEY, WADE E. MCMILLAN,
PATRICK S. MCWHA, FRANK E.
MEDINA, LYDIA MEDINA, JOHN
COREY MEEKS, JOHN C. MEREDITH,
RENE V. MERRILL, CHARLES J.
MIKKELSEN, DANNY D. MILLER,
EDWARD C. MILLER, GEARY S.
MILLER, JERRY L. MILLER, JOE DANA
MILLER, THOMAS C. MILLER,
RUSSELL S. MILLS, SHBRONE D.
MIMS, SAMUEL E. MOBLY, HOWARD



                                     –44–
WAYNE MOFFAT, JESUS R.
MONTEMAYOR, RUBEN
MONTEMAYOR JR., KENNETH D.
MOORE, SALVADOR V. MORALES JR.,
VERNON D. MORELAND, JERRY DEE
MORGAN, RUSSELL LEE MORGAN,
JERRY W. MORRIS, LARRY J. MORRIS,
JOE JESUS MOSQUEDA, LESTER C.
MOUNT, DEBRA L. MULLINS,
STEPHEN L. MULVANY, RAYMOND D.
MUNDAY, JAMES MUNDY, BOBBIE
MURDOCK, MICHAEL W. MURDOCK,
RICKEY P. MURPHREE, MICHAEL L.
MURRAY, MARY D. NABORS,
GUZMAN G. NATAL, WALTER M.
NEAL, JOSEPH A. NELSON, LINDA L.
NELSON, JAMES D. NEWMAN, JOE E.
NEWTON, CALVIN J. NICHOLS, JOHN
F. NICHOLS, TRIXIE G. NICHOLS,
JAMES T. NICHOLSON, MICHAEL L.
NIELSEN, GREGORY P. NOEL, MONTIE
A. NORVELL, J. SHANNON O’GLEE,
JERRY B. O’KEEFE, MICHAEL E.
O’KEEFE, JAMES E. ODOM, KENNETH
G. ODOM, GARY C. OGLE, ROBERT H.
OLIVER JR., STEPHEN KEITH OLSON,
CHARLES W. ORGAN, LINDA S.
OSBORN, LONNIE KIRK OSBORN,
MICHAEL D. OTTO, PAUL E.
OVERTON, RODDY LYNN PACKER,
DENNIS E. PAGE JR., STEPHEN NEAL
PARIS, KENNETH L. PARKER,
RICHARD H. PARKER, JON R. PARKER
JR., ELMER H. PARKERSON JR.,
RONALD B. PARRISH, JOE W.
PARSONS, BRIAN A. PARTINGTON,
ADAM D. PATRICK, LARRY DUANE
PATRICK, STEPHEN R. PATRICK,
GEORGE T. PEACOCK, JAMES C.
PEARSON, DANIEL L. PECENKA,
ANTHONY J. PECK, RICHARD S. PEEK,
BILLY W. PELL, GARY G. PELL,
WESLEY E. PEMBERTON, JEFF L.
PENNINGTON, SERGIO I. PEREZ,
JAMES D. PERKINS, HORACE GERALD
PERRY JR., GREG W. PERRY,



                                    –45–
PHILMORE PETERSON, JAMES E.
PHILLIPS, MICHAEL PHILLIPS, JERALD
F. PICKARD, LAWRENCE E. PIERSON,
KENNETH R. PIGG, DAVID PINALES,
BOBBY NEAL POPHAM, MELVIN
PORTER, MICHAEL E. PRELLE,
CLAUDE W. PREWITT, MICHAEL W.
PRICE, JERRY W. PRITCHETT,
NORVELL R. QUARLES, RICKY LEE
RAND, SAMMY D. RANKIN, LYLE T.
REAGAN, WALTER C. REAVES II,
BILLY K. RECORD, BILLY EARL REED,
DONALD W. REED, HOWARD REED,
RONALD D. REED, MARKHAM L. REID,
RONALD H. REID, RONALD REMKUS,
TIMOTHY L. RENDAHL, DOUGLAS
RENER, SMITH W. RIBBLE, W.A.
RICHARDSON, LARRY WADE RIDDLE,
JACK DOUGLAS RIMBEY, CHARLES L.
RINDERKNECHT, MICHAEL R. ROACH,
GLEN ROBBINS, JAMES L. ROBERSON,
LANCE R. ROBERTS, LARRY E.
ROBERTS, LARRY F. ROBERTS, TERRY
D. ROBERTS, BILLY P. ROBINSON JR.,
JAMES H. ROBINSON, MICHAEL EARL
ROBINSON, G. RODRIGUEZ, JESSE R.
RODRIGUEZ, RONNIE W. ROE, BRENT
K. ROGERS, DONALD A. ROGERS, F.
MURPHY ROGERS, ROBERT HENSON
ROGERS III, ANTHONY L. ROLATER,
KENNETH W. ROWE, JOHNNY L.
RUDDER, JOHN LEE RUIZ, DAVID H.
RUMBO, JERRY V. RUSHING, BRYAN
R. RUSSELL, CAROLE RUSSELL,
DONNIE G. RUSSELL, HELEN M.
RUSSELL, JAMES D. RUSSELL, JERRY
G. RUSSELL, JOSEPH D. RUSSELL,
WOODSON R. RUSSELL JR., STEVEN J.
RUTLEDGE, PHILLIP R. RUZICKA,
EDUARDO SALAIZ, RENE SALDIVAR,
RICHARD SALINAS, DAVID W.
SALTER, CLAY S. SANDERS,
RANDALL E. SANDERS, TERRY DON
SANDERS, EARL WAYNE SANGES,
RICHARD SANTACRUZ, CANDA L.
SAYLES-DUNN, CLIFFORD E.



                                     –46–
SCHAUER, LISA SCHINDLER, GEORGE
RINGO SCOTT, ROBERT EARL SEARS,
JOHN T. SETTLE, JAMES T. SEWELL,
TIMOTHY J. SEYMORE, BILLY E.
SHAW, WALTER J. SHEREY, DAVID T.
SHIVERS, FRANK SILVAS JR., ROBERT
LEE SIMMONS, ROBERT E. SIMONS,
DAVID V. SIMPSON, RICHARD L.
SINGLETON, RICHARD B. SISK, JERRY
HERSCHEL SKELETON, SAMMY DON
SLINE, PAUL KEVIN SLOVAK,
CHARLES B. SMITH, DAN G. SMITH,
DONALD R. SMITH, JOHN V. SMITH
JR., LARRY C. SMITH, LUTHER J.
SMITH JR., MITCHELL K. SMITH,
RICKEY D. SMITH, ROBERT SMITH,
SHARON E. SMITH, JAMES A.
SOUTHARD, ALAN D. SOUTHARD,
MICHAEL A. SOUTHERLAND,
NORMAN R. SPEARS, TONY LYNN
SPECK, LARRY E. SPIKES, LAURA J.
SPRAY, JAMES M. SQUIRES JR., DAVID
M. STAMBAUGH, LINDA K.
STAMBAUGH, CURTIS LEE STARLIN,
ROBERT W. STEELY, RONALD A.
STEPHENS, PAUL R. STEPHENSON,
JAMES R. STEVENSON, JAMES
TRUETT STEWART, MICHAEL H.
STEWART, ROBERT L. STIDGER,
HUBERT C. STINSON, JAMES D.
STOKES, DONALD D. STONE, MARY
LOU STONE, JERRY R. STOUT, GREG
A. STOY, KENNETH R. STRADER,
JASPER S. STRICKLAND, T.D.
STRICKLAND, GREG B. STURCH,
ARTHUR R. SULLIVAN JR., WESLEY B.
SULLIVAN, JOEL ETHRIDGE
SUMMERLIN, HAROLD L. SUMNER,
JEFFREY KENT SWANER, RAYMOND
E. SWEENEY, THOMAS S. SWING,
DAVID SYPERT, WILLIAM M. TABOR,
SHELBY TACKETT, BOBBY JACK
TALBOT, THOMAS R. TANKSLEY,
DOMENIC N. TARABORELLI, BILLY W.
TAYLOR, LEO J. TAYLOR JR., ROBERT
F. TAYLOR, THOMAS E. TAYLOR,



                                     –47–
THOMAS M. TAYLOR, WILLIAM T.
TAYLOR, BYRON E. TEMPLE, DANIEL
W. TENNEY, WILLIAM T. TERRY,
GERALD D. TESTERMAN, DOUGLAS R.
TEUBNER, KENNETH A. THOMAS,
MARION R. THOMAS, RICKIE L.
THOMAS, DAVID L. THOMPSON,
JAMES O. THOMPSON, JERRY B.
THOMPSON JR., DAVID H. THORNTON,
BRYANT EARL TILLERY, TOMMY F.
TINE, ROGER S. TOMLINSON, ROBERT
W. TRAMEL, KENNETH N. TUCKER,
RONALD S. TUCKER, KEVIN GEORGE
TUMA, LONNIE B. TUTT, MARK E.
TYLER, ULYSSES UNDERWOOD, JUAN
J. URRETA, JESSE A. VALENTINE,
RAYMOND VELA, ROBERT M.
VERVER, JACKY DON VEST,
ARMANDO M. VIDAL, RODNEY L.
VIKE, DAVID H. VOLLRATH,
GREGORY L. WADDLETON, GLEN R.
WADE, JOSEPH W. WAGNER, PATRICK
A. WAGONER, TAMMY E. WAGONER,
ANTHONY W. WALKER, BILLY RAY
WALKER, COREY N. WALKER, DEAN
G. WALLACE, JESSE W. WALLACE,
GARY S. WALTHALL, CARLTON D.
WARD, ANTHONY M. WARRICK,
WILLIAM T. WARRICK, CALVIN
WASHINGTON, STEPHEN B.
WASHINGTON, JIMMY G. WATERS,
RONALD D. WATKINS, MICHAEL J.
WATSON, HOWARD M. WEEMPE,
JOHN G. WEGLEY, TIMOTHY L.
WHITE, WILLIAM S. WHITE, DARRYL
W. WHITMAN, MICHAEL L. WIER,
TOLVIA D. WILCOXSON, GEORGE S.
WILCOXSON, GREGORY C.
WILLEFORD, CHRISTOPHER C.
WILLIAMS, GEORGE W. WILLIAMS,
LARRY D. WILLIAMS, MITCHELL L.
WILLIAMS, ROY W. WILLIAMS,
SAMUEL T. WILLIAMS, DALE E.
WILSON, STANLEY A. WILSON, TODD
L. WILSON, TODD M. WILSON, DANNY
J. WINDLE, ROBERT B. WINTERS,



                                   –48–
BRENT A. WISE, STEVEN BRENT WISE,
JOHN B. WOOD, WALTER E. WOOD JR.,
KENNETH W. WOODARD, GARY
KEITH WOODS, R. TERRY WOOTEN
JR., GREGORY B. WRIGHT, RANDALL
L. YANOWSKI, BOBBY L. YARBERRY,
DOUGLAS R. YORK, RICHARD GENE
YORK, NATHAN W. YOUNG, ROBERT
H. YOUNG, RODNEY B. YOUNG,
WILLIAM E. YOUNG, WILLIAM R.
YOUNG, MICHAEL A. YUDIZKY,
JEROME C. ZABOJNIK JR., JOHN A.
ZABY, Appellees

     In accordance with this Court’s opinion of this date, the order of the trial court is
AFFIRMED in part and REVERSED in part.

        We REVERSE that portion of the trial court’s order denying the City of Dallas’s plea to
the jurisdiction and RENDER judgment granting the City of Dallas’s plea to the jurisdiction on
appellees’ claims for declaratory judgment.

       We REVERSE the trial court’s order denying the City of Dallas’s plea to the jurisdiction
and RENDER judgment granting the City of Dallas’s plea to the jurisdiction on the claims for
attorney’s fees filed by the following appellees to the extent the claims have not already been
dismissed: Enriquez Andres, Irving Butler, Henry Castro, Isaac F. Conway, Marshall W. Cook,
Kenneth W. Crenshaw, Kenneth H. Cunningham, James L. Davis, Richard L. Dewees, Gerald
W. Fields, Jeffery Lyn Francis, Claude L. Hight, Jennifer Bradley a/k/a Jennifer Hopps, Michael
A. Johnson, James P. Kean, Donald R. Kern, Frank E. Medina, Brian A. Partington, Donald W.
Reed, Woodson R. Russell Jr., Thomas S. Swing, David Sypert, Kevin George Tuma, Ulysses
Underwood, George W. Williams, Douglas R. York, and Rodney B. Young.

       In all other respects, the trial court’s order is AFFIRMED.

       It is ORDERED that all parties shall bear their own costs of this appeal.


Judgment entered this 13th day of August, 2013.



                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE




                                              –49–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               JUDGMENT

CITY OF DALLAS, TEXAS, Appellant            On Appeal from the 199th Judicial District
                                            Court, Collin County, Texas
No. 05-12-00967-CV     V.                   Trial Court Cause No. 199-200-95.
                                            Opinion delivered by Justice Lang-Miers,
RONNIE J. ACKER, ALVINO G. ADAME,           Justices O’Neill and FitzGerald
VANESSA M. ADAME, BRUCE E.                  participating.
ADAMS, LARRY M. ADAMSON, BILLY
V. AILEY, HORACE D. AKINS, TOMMY
Q. AKINS, PATRICK W. ALEXANDER,
RANDY J. ALEXANDER, JOHN R.
ALLEN, PATRICIA J. ALLEN, TIMOTHY
E. ALLEN, JAMES W. ALMY III,
GUADALUPE ALVARADO, TOMMY J.
AMES, EDWARD L. ANAYA, AARON
ANDERSON, BARRY L. ANDERSON,
FRANKIE J. ANDERSON, JAMES W.
ANDREWS, RANDY L. ANDREWS, JOE
M. ARCE, CATHERINE J. ARNOTT-
THORNTON,CHRIS R. AULBAUGH,
CHARLES L. AVERY, RUSSELL L.
BAER, KEVIN G. BAILEY, DAVID D.
BAKER, MARY E. BAKER, EDDIE J.
BARBER, JAMES L. BARCLAY, NANCY
W. BARDIN, RONALD E. BARDIN,
JAMES K. BARKSDALE, DALE A.
BARNARD, CARL A. BARNES, RUTH A.
BARNES, MICHAEL D. BARNETT,
LOWELL W. BASS, LESLIE A.
BASSHAM, SYDNEY J. BAUGH,
JEFFREY R. BAUMANN, LAURA L.
BEATTIE, MICHAEL J. BEATTIE,
RAYMOND J. BEAUDREAULT, GARY S.
BECK, JAMES M. BEENE JR., DAVID W.
BELK, NORMAN BELL III, ROOSEVELT

                                     –50–
BENJAMIN, ELVIS E. BENSON,
ROBERT P. BERNAL, RICHARD C.
BERRY, BRETT H. BINFORD, MITCH K.
BIRD, WILLIAM E. BIRDWELL,
DWAYNE G. BISHOP, KURT M.
BJORNSON, ANTHONY O. BLACK,
ANN GUINN BLACKBOURN, KENNETH
A. BLANK, ROSEANA L. BLOUNT,
TIMOTHY P. BORDELON, JASON A.
BORDELON, MARTIN P. BOSSE,
BRENDIA BOWENS-JACKSON,
MICHAEL R. BOWLES, DUANE H. BOY,
JOHN J. BOYLE, MARY J. BRADY,
WILLIE BRAGGS JR., LEON BRANNON,
JUDE J. BRAUN, RODNEY L. BRAY,
SAMUEL G. BREITLING, WILLIAM R.
BRICKER, RONALD D. BRIDGES,
RONNIE BRIGANCE, JAMES M.
BRIGDON, JESUS S. BRISENO, GLORIA
F. BROADNAX, RUSSELL S.
BROOKSHIRE, ARNOLD BROWN,
BUTCH S. BROWN, DAVID O. BROWN,
PHILIP L. BROWN, RONNIE R. BROWN,
DENNIS L. BRUMMETT, DAVID P.
BRUMMETT, CHARLES M. BRUTON,
HANS W. BRYSON, GEORGE W.
BUCHANAN, TOMMY R. BUGGS,
JEFFREY L. BURGE, DUWARD W.
BURGESS, EDNA JOAN BURGESS,
PATRICK T. BURKE, ARTHUR D.
BUSBY JR., RICHARD G. BUTLER,
WILLIAM J. BUTLER, CEDONIA M.
BUTTS, JAMES D. BYAS, JAMES S.
BYERLY JR., SANTOS CADENA JR.,
TERRY K. CAHILL, RONALD D.
CALDWELL, RICHARD W.
CAMARATA, JEFF E. CAMMON, DAVID
A. CAMPBELL, DANIEL L. CANNON,
ROBERT I. CANON, JAMES T. CAREY,
ALBERT M. CARGILE, ROGER D.
CARNEY, SANDRA D. CARO, EDGAR E.
CAROL JR., CAROL D. CARPENTER,
RONALD B. CARPENTER, JOHN W.
CARR JR., ELOY A. CARRILLO,
FILIBERTO X. CARRILLO, ARTHUR J.
CARROLL JR., JAMES R. CARROLL,



                                    –51–
DONALD W. CASEY, XAVIER
CASTILLO, JAMES A. CASTLEMAN,
GILBERT N. CERDA, MARGARET O.
CHANDLER, DOUGLAS C. CHANEY,
JOSEPH M. CHATHAM, JOSEPH A.
CHEATHAM, PATRICK D. CHESHIER,
JOHN E. CHILDS JR., ARTIE C.
CHRISTIAN, THOMAS A. CICIO,
DOROTHY L. CLAGGETT, STEVEN B.
CLAGGETT, RICHARD E. CLARK,
MICHAEL R. CLAY, WALTER M.
CLIFTON JR., MICHAEL L. CLINE,
JACK B. COBB, ROBERT D.
COCKERILL, MICHAEL W. COKER,
GARY A. COLECCHI, JAMES F.
COLLERAN, DON W. COLLEY, GARY L.
COLLINS, JAMES D. CONNER, RUDY
CONTRERAS, JOE D. COPELAND,
MARY M. COPELAND, GAREN L.
CORNETT, PAMELA S. CORR, PAULA
S. CORTEZ, DOYLE L. COSLIN, JOHN J.
COUGHLIN, WILLIAM D. COWLEY,
GARY G. COX, MELVIN D. COZBY,
ANTHONY J. CRAWFORD, TERENCE E.
CREAR, ROBERT J. CRIDER, WILLIAM
H. CROOM, RICHARD V. CROSBY JR.,
JACQUELINE A. CROSBY, DARRYL L.
CROW, GARY L. CROXDALE, DON W.
CRUM, LINDA E. CRUM, LONNIE C.
CUNIGAN, STEVEN A. DAVID, BEN E.
DAVIS, CARVER P. DAVIS, DANIEL H.
DAVIS, HELENA A. DAVIS, LARRY C.
DAVIS, MICHAEL S. DAVIS, JOHN A.
DAVISON, WILLIAM C. DEAN, BRAD F.
DEASON, JOE A. DECORTE, JOHN J.
DEGAN III, CATHERINE J. DELAPAZ,
MARK A. DELAPAZ, STEVEN J.
DELOACH, JACQUELYNNE D. DENNIS,
JOSEPH R. DENOMY, RONNIE J. DERS,
RAYMOND P. DETHLOFF JR., JAMES C.
DEWEES, JOHN H. DICKERSON,
TERRELL G. DICKERSON, ALFRED F.
DIORIO JR., DARNISHA M. DIXON,
KEVIN D. DODDS, RICHARD L.
DODGE, RENE R. DOMINGUEZ, A.D.
DONALD, KENNETH R. DORTCH, RITA



                                      –52–
MCKAY DOTSON, EDDIE H. DOUGLAS,
KENNETH D. DOUGLAS, RAUL
DUARTE, J.D. DUKES, RONALD E.
DUMMER, WILLIAM J. DUNCAN,
BRENITA S. DUNN, RICHARD N.
DUNN, VERNA L. DURDEN, DEE F.
DURHAM, CLARENCE A. DURST,
DUANE R. EASTERLING, KYGE C.
EDMONDS, SHELIA EDMONDS,
KAREN M. ELLIS, RONALD K.
ELLISON, JAMES D. ELLISTON, PATTI
L. ELLYETT, PAUL V. ELLZEY,
TAMMY S. ELLZEY, RICHARD S.
ELWONGER, RICHARD L. EMBERLIN
II, JOSEPH EMMETT, MICHAEL E.
EPPLE, ROBERT L. ERMATINGER,
LINDA T. ERWIN, RONALD W.
EVERETT, WILLIAM S. EVERETT,
JOHN R.D. FAIRBAIRN, GEORGE
FARMAKIS, SHARON L. FARMER,
LENARD L. FARROW, NANCY L.
FELIX, FORREST L. FENWICK,
KENNETH R. FERGUSON, RANDY K.
FERGUSON, MICHAEL E. FINLEY,
ELTON D. FITE, ENO U. FITE, DONALD
H. FITZGERALD, JOLENE
FITZGERALD, VICTORIA A.
FLETCHER, PAUL B. FLETCHER JR.,
CHARLES M. FLYNN, JOSE L.
FONSECA, DOUGLAS B. FOOR,
BARBARA A. FORD, CURTIS W.
FORTNER, ALAN T. FOSTER, KELLY B.
FOSTER, TOMMY A. FOSTER, ALMA M.
FOWLER, TIMOTHY R. FOX, JOE C.
FRANKLIN, REGINALD G. FRANKLIN,
JOSEPH A. FREEZE, BRENT L. FRENCH,
EVERETT A. FRYE, JERRY L. FULLER,
KIRK S. FULMER, MARSHAL N. FURR,
RICKY J. GADDIS, JEFFREY P.
GAERTNER, ROBERT S. GAGE, JAMES
E. GALLAGHER, GREGG R. GALLOZZI,
RAUL GARCIA JR., ALEX M. GARCIA,
TIMOTHY P. GARGANI, DAVID N.
GARMANY, BARBARA J. GARNER,
TOMMY W. GATES, THOMAS G. GEER,
ROY R. GEORGE, SCOTT E. GERDES,



                                     –53–
MARK A. GIBBONS, ANTHONY D.
GIPSON, THOMAS L. GLOVER SR.,
GARY L. GODSEY, DAVID L.
GOELDEN, SHERRY L. GOELDEN,
MICHAEL E. GOMEZ, FRANK A.
GORKA JR., JACK E. GOUGE, CHARLES
T. GRADY, DAVID J. GRAHAM, KAREN
M. GRAHAM, ROBERT J. GRANT,
RONALD D. GRANT, TODD M.
GRAVES, CAROL T. GREGSTON,
SAMUEL D. GRIFFIN, JAMES N.
GRISSOM, CARLOS GUERRA JR.,
MANUEL GUEVARA, IVAN GUNTER,
RONALD A. GUY, ENRIQUE GUZMAN
JR., JOSE A. GUZMAN, DALE E.
HACKBARTH, MICHAEL A.
HACKBARTH, RODNEY A. HAIGH,
STEPHEN M. HAINES, GENE M. HALE,
CLAUDE S. HALL, DWAINE E. HALL,
KIM E. HAMMOND, TROY PATRICK
HAMMOND, JOHN D. HANCOCK,
SCOTT A. HANTEN, CATHY CRITZ
HARDING, CLAUDE P. HARDING,
BOBBY W. HARGIS, ANGELA R. HARN,
JOHNNIE L. HARRIS, MARYLIN J.
HARRIS, JACK G. HARRIS, LYNETTE N.
HARRISON, MARION J. HARRISON,
TIMOTHY D. HARSHBARGER, VICTOR
T. HART, GARY D. HASTY,
CHRISTOPHER S. HAUFFE, ALBERT L.
HAY, JEFFREY A. HAYWOOD, KEVIN J.
HEATH, RICHARD E. HENDERSON,
BEVERLY G. HENDLEY, GARY N.
HENDLEY, RICKY J. HENRICHS,
EDWARD J. HERBST III, DAVID S.
HERNANDEZ, PAUL HERNANDEZ, PAT
HERRING, RONALD L. HERRINGTON,
ROGER D. HETRICK, LARRY D. HIGBY,
THOMAS F. HIGGINS, JESSE T. HILL II,
RONALD R. HILL, JACK E. HINTON,
ROBERT A. HINTON, BARBARA L.
HOBBS, KELLI L. HOFFMAN, STEVEN
M. HOFFMAN, JERRY L. HOFFPAUIR,
ROOSEVELT HOLIDAY, GEORGE R.
HOLLAND, TIMOTHY J. HOLLAND,
WILLIAM A. HOLLINGSWORTH,



                                       –54–
ROBERT S. HOLT, BILLY J. HOOKER,
MICHAEL G. HOSKINS, TIM R.
HOUSTON, CAROLYN J. HOVEY,
TOWNSEND B. HOWARD, GROVER S.
HOWELL, CHARLES W. HUDSON,
KEVIN G. HUEY, MARK E. HUFFMAN,
WILLIAM G. HUFFMAN, JEFFREY K.
HULL, STEVEN C. HULL, TIM R.
HUMPHREY, HENRY A. JACHNA,
DAVID JACKSON, LORRIE A.
JACKSON, RANDALL H. JACKSON,
ROY L. JACKSON, JON P. JACOB,
MADISON JACOB, JOHN H. JAMES,
MILTON R. JARVIS JR., PAUL M.
JARVIS, DAVID A. JENKINS, PAUL E.
JEZ, CLARENCE B. JOHNSON, DANIEL
L. JOHNSON, HOWARD E. JOHNSON,
KEITH A. JOHNSON, KENNETH R.
JOHNSON, DOUGLAS D. JONES, GARY
R. JONES, MARTIN E. JONES, PHILIP E.
JONES, RODNEY E. JONES, STEPHEN
D. JONES, BRADLEY M. JORDAN,
KAREN S. JORDAN, REGINA JOSEPH,
JAMES J. KALASH, GAYLE L.
KANSIER, FRED KATANI, MICHAEL L.
KEATING, JOYCE E. KEETER, GENE A.
KEITH, RAYMOND E. KELLEY, EDWIN
E. KENNEDY, LATONYA DICHELLE
KENNEDY-CAHEE, LINDA D.
KIMBERLIN, ARCHIE L. KING, C.
WESLEY KING, GEORGE M. KING,
JERRY W. KING, PAUL R. KING,
TERRANCE A. KING, WILLIAM R. KIRK
III, GARY L. KIRKPATRICK, ANDREW
J. KLEIN, DEBRA A. KNAPP, DON W.
KNIGHT, STEVE P. L’HUILLIER, PAUL
M. LACHNITT, BILLY E. LACKEY,
DAVID J. LANDRY, SCOTT J. LANE,
STEVE M. LANEY, BRUCE E.
LANKFORD, DAVID W. LARSEN,
RAYMOND A. LAWRENCE, THOMAS
W. LAWRENCE JR., KENNETH P.
LECESNE, STEVE W. LEDBETTER,
SAMUEL T. LEPERE, LARRY A. LEWIS,
RAYMOND D. LEWIS III, JACK A.
LILLEY JR., DAVID W. LINTHICUM,



                                       –55–
LARRY W. LITTLEFIELD, LARRY W.
LOGGINS, LARRY L. LOOPER, JOSE
LOSOYA JR., CARL E. LOWE,
GREGORY L. LOWE, DANIEL J. LUSTY,
JOSEPH L. MADDOX, RANDAL D.
MAGG, SANDRA J. MAGG, SUSAN M.
MAGUIRE, JOHN T. MAGUIRE,
SAMUEL J. MANDELL JR., KEVIN H.
MANSELL, DUDLEY T. MARCHETTI
JR., DONALD W. MARKS, PAMELA A.
MARKS, WILLIAM J. MARKS, BILLY G.
MARONEY, PURVIS G. MARONEY,
CARLTON R. MARSHALL, MICHAEL J.
MARSHALL, RUSSELL C. MARSTON,
MICHAEL R. MARTIN, ROGER E.
MARTIN, TERRY L. MARTIN, WARREN
R. MARTIN, JACK E. MARTINDALE,
DONNIE M. MASHBURN, ARLIN
MASON, CECIL S. MASSEY, EDWARD
J. MATIS, MATTHEW B. MAYFIELD,
NORMAN RICHARD MAZZOLA, JOHN
D. MCCAGHREN, JAMES E. MCCLUER,
JILL M. MCCOLLUM, CLINTON D.
MCCOY, WARD K. MCDONALD,
CHARLES S. MCDONNOLD, EDWARD
C. MCFADDEN, MICKEY F. MCFERRIN,
JUDITH A. MCGEE, MARGARET J.
MCGEE, MICHAEL B. MCGEE, SCOTT
R. MCINTIRE, IRA J. MCKEE, THOMAS
B. MCKEE III, JON R. MCKEON, JOHN
H. MCLAIN, DIANE J. MCLEOD,
ROBERT M. MCLEOD, STANLEY L.
MCNEAR, DAVID F. MCWILLIAMS,
WILLIAM S. MEARS, ANTONIO H.
MEDRANO, MICHAEL R. MELDRUM,
CLARK D. MENDENHALL, MICHAEL A.
MENDEZ, BILLIE L. MILLER, CRAIG R.
MILLER, MICHAEL F. MILLER, JAMES
R. MILTIMORE, CECIL E. MITCHELL,
ROBERT C. MITCHELL, WILL J.
MIXON, FERNANDO MONCIBAIS,
RONNAN J. MONTEMAYOR, ALBERT
C. MOORE, FRED N. MOORE, JACOB P.
MOORE III, JAMES A. MOORE,
RICHARD F. MOORE, ERIC MORALES,
DANIEL MORENO, RAUL A. MORENO,



                                     –56–
RICHARD C. MORRELL, JAMES D.
MORRIS, JOHN K. MORRIS, BILLIE E.
MOSER, ELVIS L. MOSES, JAMES D.
MOSES, LARRY MOSES SR., THOMAS
R. MOUNT, JAMES A. MULLINS,
JULIUS B. MUNDT, ROBERT MUNOZ,
JULIE R. MUNSTER, JAMES C.
MURPHY, PHILLIP MURRAY, FRANK
C. MUSCATO, KAREN B. MUSCATO,
LESLIE A. MYERS, DAVE F. NAILS,
JAMES M. NANNEY, JOHN T. NASH III,
THOMAS E. NAULTY, KEVIN W.
NAVARRO, MARVIN J. NED,
ANTHONY W. NEELY, DENNY D.
NEVE, DAVID L. NEVITT, ROBERT F.
NEWTON, JOHN B. NICHOLS, KEVIN R.
NICKELL, IRENE NOAH, DAVID H.
NOFZINGER, MICHAEL W.
NONNEMACHER, WILFORD R. NUNN,
DONALD R. O’DONNEL, STEPHEN T.
O’DONNELL, GARY L. O’PRY, KEITH
A. OLSON, STEPHEN T. OLSON,
WALTER E. ORZECHOWSKI, LONNIE
W. OSBORN, STEVE B. OULLIBER,
DEAN M. OVERALL, FREDDY R.
OVERSTREET, THON R. OVERSTREET,
RICHARD L. PACE, JIMMY W. PAGE,
LESTER T. PAGE, WILLIAM A. PARIS
JR., BOBBY R. PARROTT, DONALD M.
PARTON, LINDA J. PATTERSON, KEITH
C. PATTON, PATRICIA A. PAULHILL,
DAVID L. PEEPLES, KENNETH M.
PENROD, ANDREA K. PEREZ,
ARMANDO PEREZ, JACK C. PERRITT,
RONNIE M. PETTIT, TED J. PFURSICH,
DONALD M. PINNEY JR., STEPHEN A.
PITZ, CHARLES E. PLUMLEE, FRANK
W. POBLENZ, HERBERT W. PODINA,
MICHAEL D. POOLE, MORRIS POPE III,
MICHAEL J. POTTER, DAVID P. POTTS,
KEVIN A. POWELL, WILLIAM K.
POWELL, JOHN S. PRACHYL, PATSY R.
PRESTENBERG, WILLIAM J.
PRESTENBERG, TIMOTHY A. PROKOF,
GEORGE L. PRYOR, BARRY W.
RAGSDALE, GARRY L. RAGSDALE,



                                     –57–
RAUL RAMIREZ, SHEREE RAMIREZ,
DONALD R. RANDLE, MARK J.
RANGEL, ERIC J. RATHJEN, WILLIAM
R. READDY, BOBBY J. REEVES, JOHN
A. REEVES, RICHARD L. REEVES,
STEVEN D. REIDELER, DAVID G.
RENFRO, THOMAS C. RENGSTROFF,
ERNEST A. REYES, CRAIG A.
REYNERSON, JERRY M. RHODES,
THOMAS J. RICH, DALE H.
RICHARDSON, STANTON G.
RICHARDSON, ERIC E. RICKLIC,
CEYLA E. RIDLEY, JOHN T. RIGNEY,
RAUL RIOS, NANCY S. RIPPY,
FRANCISCO RIVERA, JOSE A. RIVERA,
DONALD L. ROBB, RACHEL K. ROBB,
TIMMY W. ROBBINS, MICHAEL A.
ROBERTS, SHERRY L. ROBERTS, ANN
T. ROBINSON, DEVODA ROBINSON JR.,
MARK E. RODGERS, PAUL W. RONYAK
II, KEITH R. ROSA, KEVIN L. ROSS,
RONNY W. ROSS, JUNIUS RUCKER,
VANESSA A. RUDLOFF, FRANK J.
RUSPOLI, ALFREDO G. SALDANA,
ROSS A. SALVERINO, JERRY
SANCHEZ, HERBERT K. SANDERS,
WILLIAM P. SANDERS, GWENDOLYN
WYNELL SARGENT, ISRAEL
SARMIENTO, JUAN H. SARMIENTO,
ALICIA SARMIENTO, SAUL
SARMIENTO, ESTELA SARMIENTO,
MIGUEL A. SARMIENTO, ROBERT K.
SARTIN, WILLIAM W. SAUNDERS,
BRIAN V. SCHUPP, MICHAEL R.
SCOGGINS, PETER A. SERRANO,
AGUSTIN J. SERRATOS, MARCUS W.
SHARP, CHARLES E. SHAW JR.,
STEVEN G. SHAW, MILES H. SHEERIN,
BILLY M. SHEHEE, ALDOPHUS
SHELTON III, THOMAS S. SHELTON,
THOMAS G. SHERMAN, ROBERT A.
SHERWIN, COLLEEN E. SHINN,
THEODORE L. SHINN III, STEVE M.
SHORT, JAMES J. SHUBZDA, GREG A.
SIEDELMANN, RICARDO SILVA,
MAURICE L. SIMMONS, WILLIAM C.



                                    –58–
SIMS, DAVID M. SINGER, MARK A.
SITTNER, JAMES E. SKELLY, JUDITH
A. SKIBINSKI, GLEN K. SLADE,
STEVEN L. SLATON, JOHN P. SMITH,
RONNIE T. SMITH, TERRY C. SMITH,
TRACY C. SMITH, VICKIE STONAKER
SNOW, MARCIA M. SNOWDEN,
STEVEN SOLAJA, DEAN A. SORENSON,
SANDY L. SOULE, STANLEY L.
SOUTHALL, RODNEY A. SPAIN,
STEVEN E. SPARKS, VIRGIL L.
SPARKS, JAMES D. SPAULDING,
DENNIS A. SPEARS, ELVIS E. SPEARS,
GLORIA D. SPENCER, EDWARD K.
SPILA, PAMELA M. SPRINGER,
RICHARD L. ST. CLAIR, STEPHEN L.
ST. CLAIR, JAMES N. STACY,
LEONARD G. STANDIGE JR., THOMAS
W. STARK, JERRY L. STEWART,
TIMMY A. STEWART, TODD
STEWART, PAUL A. STOKES, SAMUEL
E. STORY, LAWRENCE F. STROMILE,
LONNIE G. STURDY, WILFORD L.
SUBER, MICHAEL R. SWAIN, BRENDA
A. TATE, JANET S. TAYLOR, WILLIAM
R. TEMPLE, JIMMIE J. TERRELL,
DOUGLAS W. THIGPEN, BRYANT C.
THOMAS, DAVID M. THOMAS, JO L.
THOMAS, MICHAEL J. THOMAS,
ALLEN G. THOMPSON, KARL G.
THORMANN, DANE P. THORNTON,
JOHN R. TILLERY, GEORGE E. TILLEY,
RICHARD V. TODD, DAVID S.
TREMAIN, JEAN E. TREMAIN, JESUS A.
TREVINO, AMY B. TRIPPEL, DANIEL E.
TRIPPEL, TERESA A. TURKO, EDGEL
D. TURNER, CHARLES W. TUTEN,
MARK A. UNDERWOOD, RICKEY B.
UPSHAW, LINDA J. UTZ, BRIAN K.
VERDINE, DAVID G. VESTAL,
CYNTHIA SANCHEZ VILLARREAL,
JAMES R. VINEYARD, CARL W.
WACHHOLZ, ALBERT C. WAGNER JR.,
JOE A. WALDEN, DARYL D. WALKER,
LARRY T. WALL, DAVID W.
WALLACE, JAMES A. WALLACE,



                                     –59–
STEPHEN R. WALTHALL, ALAN W.
WAMMACK, MARK A. WAMMACK,
MARK S. WARD, JEWEL K. WARREN,
PEGGY J. WARREN, LYNETTE C.
WASHINGTON, VELICIA J.
WASHINGTON, DONALD M.
WATERSON, ALFRED J. WATKINS,
CURTIS WATTS, DIANA G. WATTS,
GREG S. WEATHERFORD, TINA L.
WEATHERFORD, KENNETH D.
WEAVER, DESIREE A. WEBB, ERIC K.
WEBB, NANCY L. WEBB, MARK N.
WEBSTER, TOMMY W. WEESNER,
RONALD D. WEIMER, JAMES R.
WEISINGER, THEODORE G.
WEISSENBORN, TODD C. WELHOUSE,
LARRY A. WESSON, PATRICIA A.
WEST, JOHN E. WESTPHALEN,
ADRIAN D. WHITE, GERALDINE R.
WHITE, BARRY M. WHITFIELD,
DONALD A. WHITSITT, KENNIE W.
WIGINTON, KENNETH W. WILKINS,
JIMMY G. WILLHOITE, DENNIS L.
WILLIAMS, DONALD E. WILLIAMS,
RANDY M. WILLIAMS, REBECCA O.
WILLIAMS, KEVIN M. WILLIS,
RICHARD C. WILSON, RONALD B.
WILSON, WARREN W. WILSON,
ANTHONY W. WINN, BRIAN W.
WOLFF, ROBERT J. WORTH, JAMES O.
WRIGHT, RICHARD A. WRIGHT,
STEPHEN W. WRIGHT, DONALD W.
YOUNG, JOHN M. YOUNG, FREDDIE
YOUNGBLOOD, ROBERT A. YOWELL,
PEDRO ZAMORA, Appellees

        In accordance with this Court’s opinion of this date, the order of the trial court denying
the City of Dallas’s plea to the jurisdiction is AFFIRMED in part and REVERSED in part.

        We REVERSE that portion of the trial court’s order denying the City of Dallas’s plea to
the jurisdiction and RENDER judgment granting the City of Dallas’s plea to the jurisdiction on
appellees’ claims for declaratory judgment.

        We REVERSE that portion of the trial court’s order denying the City of Dallas’s plea to
the jurisdiction and RENDER judgment granting the City of Dallas’s plea to the jurisdiction on
the claims for attorney’s fees filed by the following appellees to the extent their claims for
attorney’s fees have not been nonsuited: Donald W. Casey, William D. Cowley, Rita M. Dotson,
Todd M. Graves, Ronald A. Guy, Garry D. Hasty, Richard E. Henderson, David Jackson, Donnie
                                               –60–
M. Mashburn, Agustin J. Serratos, Maurice L. Simmons, Terry C. Smith, Elvin E. Spears,
Lawrence F. Stromile, Theodore G. Weissenborn; Patrick W. Alexander, Timothy E. Allen,
James W. Almy, Frankie J. Anderson, Chris R. Aulbaugh, Charles L. Avery, Carl A. Barnes,
Leslie A. Bassham, Norman Bell III, David O. Brown, Tommy R. Buggs, Duward W. Burgess,
Santos Cadena Jr., Sandra D. Caro, William D. Cowley, Helena A. Davis, Larry C. Davis,
Jacquelynne D. Dennis, Rita McKay Dotson, Kyge C. Edmonds, Lenard L. Farrow, Michael E.
Finley, Reginald G. Franklin, Todd M. Graves, Dwaine E. Hall, Kim E. Hammond, Scott A.
Hanten, Bobby W. Hargis, Garry D. Hasty, Kevin J. Heath, Richard E. Henderson, Timothy J.
Holland, Townsend B. Howard, Charles W. Hudson, David Jackson, Lorrie A. Jackson, John H.
James, Milton R. Jarvis Jr., Rodney E. Jones, Bradley M. Jordan, Donnie M. Mashburn, Clark D.
Mendenhall, Billie L. Miller, Albert C. Moore, John K. Morris, Frank C Muscato, Karen B.
Muscato, Anthony W. Neely, Marvin J. Ned, Lonnie W. Osborn, Richard L. Pace, David L.
Peeples, Bobby J. Reeves, Vanessa A. Rudloff, Agustin J. Serrates, Steven G. Shaw, Robert A
Sherwin, Maurice L. Simmons, Terry C. Smith, Steven E. Sparks, Elvis E. Spears, Vickie
Stonaker Snow, Gloria D. Spencer, Paul A. Stokes, Lawrence F. Stromile, Douglas W. Thigpen,
Bryant C. Thomas, Brian K. Verdine, David G. Vestal, Daryl D. Walker, Lynette C. Washington,
Diana G. Watts, Jewel K. Warren, Peggy J. Warren, Donald E. WiIliams, and Pedro Zamora.

       In all other respects, the trial court’s order is AFFIRMED.

       It is ORDERED that all parties shall bear their own costs of this appeal.


Judgment entered this 13th day of August, 2013.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE




                                              –61–